 

Exhibit 10.1

 

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made this 19th day of June, 2019, between
ARE-SD REGION NO. 44, LLC, a Delaware limited liability company (“Landlord”),
and TURNING POINT THERAPEUTICS, INC., a Delaware corporation (“Tenant”).

Building:

10628 Science Center Drive, San Diego, California

Premises:

That certain portion of the Building known as (i) Suite 100, containing
approximately 24,562 rentable square feet (the “Suite 100 Premises”), and (ii)
Suite 200, containing approximately 9,302 rentable square feet (the “Suite 200
Premises”), all as determined by Landlord, as shown on Exhibit A.

Project:

The real property on which the Building in which the Premises are located,
together with all improvements thereon and appurtenances thereto as described on
Exhibit B.

Base Rent:

See Schedule of Base Rent attached hereto as Exhibit C.

Rentable Area of Premises: 33,864 sq. ft.

Rentable Area of Building:  91,448 sq. ft.

Rentable Area of Project:  295,269 sq. ft.

Tenant’s Share of Operating Expenses of Building:  37.03%

Building’s Share of Project:  30.97%

Security Deposit:  $68,690.49  

Target Commencement Date: July 1, 2019

Rent Adjustment Percentage:  3%

Base Term:

Beginning on the Commencement Date and ending on June 30, 2023

Permitted Use:

Research and development laboratory, manufacturing, and related office and other
related uses consistent with the character of the Project and otherwise in
compliance with the provisions of Section 7 hereof.

Address for Rent Payment:Landlord’s Notice Address:

Alexandria Real Estate Equities, Inc.385 E. Colorado Boulevard, Suite 299

Dept. LA 23447Pasadena, CA 91101

Pasadena, CA 91185-3447Attention: Corporate Secretary

Tenant’s Notice Address:

10628 Science Center Drive, Suite 200

San Diego, California 92121

Attention:  Lease Administrator

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 2

The following Exhibits and Addenda are attached hereto and incorporated herein
by this reference:

[X]  EXHIBIT A - PREMISES DESCRIPTION

[X]  EXHIBIT B - DESCRIPTION OF PROJECT

[X]  EXHIBIT C - BASE RENT SCHEDULE

[X]  EXHIBIT D - COMMENCEMENT DATE

[X]  EXHIBIT E - RULES AND REGULATIONS

[X]  EXHIBIT F - TENANT’S PERSONAL PROPERTY

[X]  EXHIBIT G - MAINTENANCE OBLIGATIONS

[X]  EXHIBIT H - CONTROL ZONES

[X]  EXHIBIT I - APPROVED ALTERATIONS

1.Lease of Premises.  Upon and subject to all of the terms and conditions
hereof, Landlord hereby leases the Premises to Tenant and Tenant hereby leases
the Premises from Landlord.  The portions of the Project which are for the
non-exclusive use of tenants of the Project are collectively referred to herein
as the “Common Areas.”  Landlord reserves the right to modify Common Areas,
provided that such modifications do not materially adversely affect Tenant’s
access to or use of the Premises for the Permitted Use. From and after the
Commencement Date through the expiration of the Term, Tenant shall have access
to the Building and the Premises 24 hours a day, 7 days a week, 365 days a year,
except in the case of emergencies, as the result of Legal Requirements, the
performance by Landlord of any installation, maintenance or repairs, or any
other temporary interruptions, and otherwise subject to the terms of this Lease.

2.Delivery; Acceptance of Premises; Commencement Date.  Landlord shall use
reasonable efforts to deliver exclusive possession of the Suite 100 Premises
(“Delivery” or “Deliver”) to Tenant on or before the Target Commencement
Date.  If Landlord fails to timely Deliver the Premises, Landlord shall not be
liable to Tenant for any loss or damage resulting therefrom, and this Lease
shall not be void or voidable except as provided herein.  If Landlord does not
Deliver the Premises within 90 days of the Target Commencement Date for any
reason other than Force Majeure delays, this Lease may be terminated by Tenant
by written notice to the Landlord, and if so terminated by Tenant:  (a) any
pre-paid Base Rent shall be returned to Tenant, and (b) neither Landlord nor
Tenant shall have any further rights, duties or obligations under this Lease,
except with respect to provisions which expressly survive termination of this
Lease.  If Tenant does not elect to terminate this Lease within 10 business days
of the lapse of such 90 day period, such right to terminate this Lease shall be
waived and this Lease shall remain in full force and effect.

Landlord and Tenant acknowledge that Tenant occupied the Suite 200 Premises
prior to the Commencement Date pursuant to that certain Lease dated January 19,
2016 (the “Prior Lease”).  

The “Commencement Date” shall be the date Landlord Delivers the Suite 100
Premises to Tenant.  Upon request of Landlord, Tenant shall execute and deliver
a written acknowledgment of the Commencement Date and the expiration date of the
Term when such are established in the form of the “Acknowledgement of
Commencement Date” attached to this Lease as Exhibit D; provided, however,
Tenant’s failure to execute and deliver such acknowledgment shall not affect
Landlord’s rights hereunder.  The “Term” of this Lease shall be the Base Term,
as defined above on the first page of this Lease, as may be extended by Tenant
pursuant to Section 39 of this Lease.

Notwithstanding anything to the contrary contained in this Lease, Tenant and
Landlord acknowledge and agree that the effectiveness of this Lease shall be
subject to the following condition precedent (“Condition Precedent”) having been
satisfied:  Landlord shall have entered into a lease termination agreement with
respect to the Suite 100 Premises (“Termination Agreement”) and a new lease
(“New Lease”) for the space at the Project being surrendered by Tenant with
Regulus Therapeutics Inc., a Delaware corporation (“Regulus”), the existing
tenant of the Suite 100 Premises, which Termination Agreement and New Lease
shall be on terms and conditions acceptable to Landlord, in Landlord’s sole and
absolute discretion.  In the event that the Condition Precedent is not
satisfied, Landlord shall have the right to terminate this Lease upon delivery
of written notice to Tenant, in which case Landlord shall promptly return any
prepaid Base Rent actually paid by Tenant.  Landlord shall have no liability
whatsoever to Tenant relating to or arising from Landlord’s inability or failure
to cause the Condition Precedent to be satisfied.

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 3

Except as otherwise expressly set forth in this Lease:  (i) Tenant shall accept
the Premises in their “as-is” condition as of the Commencement Date; (ii)
Landlord shall have no obligation for any defects in the Premises; and (iii)
Tenant’s taking possession of the Suite 100 Premises and continued occupancy of
the Suite 200 Premises shall be conclusive evidence that Tenant accepts the
Premises.  Tenant shall have no right to occupy the Suite 100 Premises prior to
the Commencement Date pursuant to this Lease, however, Landlord hereby consents
to Tenant accessing the Premises prior to the Commencement Date pursuant to a
separate written agreement between Tenant and Regulus; provided that Tenant may
not make any alterations to the Premises prior to the Commencement Date without
Landlord’s prior written consent other than the approved alterations described
on Exhibit I attached hereto (“Approved Alterations”), which Approved
Alterations shall be performed by Tenant, at Tenant’s sole cost and expense,
subject to the terms of Section 12 and any other conditions that Landlord and/or
Regulus may reasonably impose.  Nothing contained in this paragraph shall limit
Landlord’s maintenance obligations under Section 13.  

Tenant agrees and acknowledges that, except as otherwise expressly set forth in
this Lease, neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of all or any portion
of the Premises or the Project, and/or the suitability of the Premises or the
Project for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Premises or the Project are suitable for the Permitted
Use.  This Lease constitutes the complete agreement of Landlord and Tenant with
respect to the subject matter hereof and supersedes any and all prior
representations, inducements, promises, agreements, understandings and
negotiations which are not contained herein.  Landlord in executing this Lease
does so in reliance upon Tenant’s representations, warranties, acknowledgments
and agreements contained herein.

3.Rent.

(a)Base Rent.  The first month’s Base Rent shall be due and payable on delivery
of an executed copy of this Lease to Landlord.  Tenant shall pay to Landlord in
advance, without demand, abatement, deduction or set-off, monthly installments
of Base Rent on or before the first day of each calendar month during the Term
hereof, in lawful money of the United States of America, at the office of
Landlord for payment of Rent set forth above, or to such other person or at such
other place as Landlord may from time to time designate in writing.  Payments of
Base Rent for any fractional calendar month shall be prorated.  The obligation
of Tenant to pay Base Rent and other sums to Landlord and the obligations of
Landlord under this Lease are independent obligations.  Tenant shall have no
right at any time to abate, reduce, or set-off any Rent (as defined in Section
5) due hereunder except for any abatement as may be expressly provided in this
Lease.

(b)Additional Rent.  In addition to Base Rent, Tenant agrees to pay to Landlord
as additional rent (“Additional Rent”):  (i) commencing on the Commencement
Date, Tenant’s Share of “Operating Expenses” (as defined in Section 5), and (ii)
any and all other amounts Tenant assumes or agrees to pay under the provisions
of this Lease, including, without limitation, any and all other sums that may
become due by reason of any default of Tenant or failure to comply with the
agreements, terms, covenants and conditions of this Lease to be performed by
Tenant, after any applicable notice and cure period.

4.Base Rent Adjustments.  Base Rent shall be increased during the Base Term
pursuant to the Base Rent schedule set forth on Exhibit C.

5.Operating Expense Payments.  Landlord shall deliver to Tenant a written
estimate of Operating Expenses for each calendar year during the Term (the
“Annual Estimate”), which may be revised by Landlord from time to time during
such calendar year.  Commencing on the Commencement Date and continuing
thereafter on the first day of each month of the Term, Tenant shall pay Landlord
an amount equal to 1/12th of Tenant’s Share of the Annual Estimate.  Payments
for any fractional calendar month shall be prorated.

The term “Operating Expenses” means all costs and expenses of any kind or
description whatsoever incurred or accrued each calendar year by Landlord with
respect to the Building (including the Building’s Share of all costs and
expenses of any kind or description incurred or accrued by Landlord with

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 4

respect to the Project which are not specific to the Building or any other
building located in the Project) (including, without duplication, (w) Taxes (as
defined in Section 9), (x) the cost of capital repairs, improvements and
replacements but only to the extent (i) required in order to comply with Legal
Requirements; (ii) intended to reduce Operating Expenses, (iii) intended to
maintain or improve the utility, efficiency or capacity of the Building, any
Building Systems or the Common Areas of the Project, and/or (iv) triggered by
Tenant’s particular use of the Premises or Tenant’s Alterations (collectively,
the “Permitted Capital Expenditures”), all of which shall be amortized over the
lesser of 10 years and the useful life of such capital items, (y) the cost
(including, without limitation, any subsidies which Landlord may provide in
connection with the Project Amenities) of the common area amenities (the
“Project Amenities”) now or hereafter located at the Project which Project
Amenities may include, without limitation, the Common Area fitness center, cafe,
conference center, bocce ball court, barbeque pits and ping pong, and (z) the
costs of Landlord’s third party property manager (not to exceed 3% of Base Rent)
or, if there is no third party property manager, administration rent in the
amount of 3% of Base Rent (provided that during the Abatement Period, Tenant
shall nonetheless be required to pay administration rent each month equal to the
amount of the administration rent that Tenant would have been required to pay in
the absence of there being an Abatement Period)), excluding only:

(a)the original design and/or construction costs of the Building or the Project,
the renovation of the Building or the Project prior to the date of this Lease,
or costs of correcting defects in such original construction or renovation of
the Building or the Project;

(b)the design and/or construction costs of the Project Amenities;

(c)capital expenditures other than the Permitted Capital Expenditures;

(d)interest, principal payments of Mortgage (as defined in Section 27) debts of
Landlord, financing costs and amortization of funds borrowed by Landlord,
whether secured or unsecured and all payments of base rent (but not taxes or
operating expenses) under any ground lease or other underlying lease of all or
any portion of the Project;

(e)depreciation of the Project (except for capital improvements amortized as
required pursuant to this Section 5, the cost of which are  includable in
Operating Expenses);

(f)advertising, legal and space planning expenses and leasing commissions and
other costs and expenses incurred in procuring and leasing space to tenants for
the Project, including any leasing office maintained in the Project, free rent,
construction allowances and signage costs for tenants;

(g)legal and other expenses incurred in the negotiation or enforcement of
leases;

(h)completing, fixturing, improving, renovating, painting, redecorating or other
work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work;

(i)costs to be reimbursed by other tenants of the Project or Taxes to be paid
directly by Tenant or other tenants of the Project, whether or not actually
paid;

(j)salaries, wages, benefits and other compensation paid to (i) personnel of
Landlord or its agents or contractors above the position of the person,
regardless of title, who has day-to-day management responsibility for the
Project or (ii) officers and employees of Landlord or its affiliates who are not
assigned in whole or in part to the operation, management, maintenance or repair
of the Project; provided, however, that with respect to any such person who does
not devote substantially all of his or her employed time to the Project, the
salaries, wages, benefits and other compensation of such person shall be
prorated to reflect time spent on matters related to operating, managing,
maintaining or repairing the Project in comparison to the time spent on matters
unrelated to operating, managing, maintaining or repairing the Project;

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 5

(k)general organizational, administrative and overhead costs relating to
maintaining Landlord’s existence, either as a corporation, partnership, or other
entity, including general corporate, legal and accounting expenses;

(l)costs (including attorneys’ fees and costs of settlement, judgments and
payments in lieu thereof) incurred in connection with disputes with tenants,
other occupants, or prospective tenants, and costs and expenses, including legal
fees, incurred in connection with negotiations or disputes with employees,
consultants, management agents, leasing agents, purchasers or mortgagees of the
Building;

(m)costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the terms and conditions of any lease of
space in the Project or any Legal Requirement (as defined in Section 7);

(n)penalties, fines or interest incurred as a result of Landlord’s inability or
failure  to make payment of Taxes and/or to file any tax or informational
returns when due, or from Landlord’s failure to make any payment of Taxes,
Utilities or other payments required to be made by Landlord hereunder before
delinquency;

(o)overhead and profit increment paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in or to the Project to the
extent the same exceeds the costs of such goods and/or services rendered by
unaffiliated third parties on a competitive basis;

(p)costs of Landlord’s charitable or political contributions, or of fine art
maintained at the Project;

(q)costs in connection with services (including electricity), items or other
benefits of a type which are not standard for the Project and which are not
available to Tenant without specific charges therefor, but which are provided to
another tenant or occupant of the Project, whether or not such other tenant or
occupant is specifically charged therefor by Landlord;

(r)costs incurred in the sale or refinancing of the Project;

(s)net income taxes of Landlord or the owner of any interest in the Project,
franchise, capital stock, gift, estate or inheritance taxes or any federal,
state or local documentary taxes imposed against the Project or any portion
thereof or interest therein;

(t)any bad debt loss, rent loss or reserves for bad debts or rent loss;

(u)any costs incurred to remove, study, test or remediate Hazardous Materials in
or about the Building or the Project for which Tenant is not responsible under
Section 30 hereof;

(v)any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by insurance (or, if Landlord fails to maintain the
insurance required to be carried by Landlord pursuant to Section 17, would have
been reimbursed by insurance required to be carried by Landlord pursuant to
Section 17);

(w)reserves;

(x)costs (excluding the Amenities Fee payable pursuant to Section 41 below)
relating to the Amenities (as such term is defined in Section 41); provided,
however that Tenant shall be responsible for the cost of any ancillary services
or items payable by Tenant in connection with its use the Amenities;

(y)costs occasioned by condemnation;

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 6

(z)long term rentals for equipment ordinarily considered to be of a capital
nature if such equipment is customarily leased in the operation of first class
laboratory/office buildings in the San Diego metropolitan area; and

(aa)any expenses otherwise includable within Operating Expenses to the extent
actually reimbursed by persons other than tenants of the Project under leases
for space in the Project.

In addition, notwithstanding anything to the contrary contained in this Lease,
Operating Expenses incurred or accrued by Landlord with respect to any capital
improvements which are reasonably expected by Landlord to reduce overall
Operating Expenses (for example, without limitation, by reducing energy usage at
the Project) (the “Energy Savings Costs”) shall be amortized over a period of
years equal to the least of (A) 10 years, (B) the useful life of such capital
items, or (C) the quotient of (i) the Energy Savings Costs, divided by (ii) the
annual amount of Operating Expenses reasonably expected by Landlord to be saved
as a result of such capital improvements.

Within 90 days after the end of each calendar year (or such longer period as may
be reasonably required), Landlord shall furnish to Tenant a statement (an
“Annual Statement”) showing in reasonable detail:  (a) the total and Tenant’s
Share of actual Operating Expenses for the previous calendar year, and (b) the
total of Tenant’s payments in respect of Operating Expenses for such year.  If
Tenant’s Share of actual Operating Expenses for such year exceeds Tenant’s
payments of Operating Expenses for such year, the excess shall be due and
payable by Tenant as Rent within 30 days after delivery of such Annual Statement
to Tenant.  If Tenant’s payments of Operating Expenses for such year exceed
Tenant’s Share of actual Operating Expenses for such year Landlord shall pay the
excess to Tenant within 30 days after delivery of such Annual Statement or, at
Tenant’s election, Landlord shall provide a credit in the amount of the excess
against the Base Rent next coming due under this Lease, except that after the
expiration, or earlier termination of the Term or if Tenant is delinquent in its
obligation to pay Rent, Landlord shall pay the excess to Tenant after deducting
all other amounts due Landlord.  Landlord’s and Tenant’s obligations to pay any
overpayments or deficiencies due pursuant to this paragraph shall survive the
expiration or earlier termination of this Lease.

The Annual Statement shall be final and binding upon Tenant unless Tenant,
within 90 days after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the reason
therefor.  If, during such 90 day period, Tenant reasonably and in good faith
questions or contests the accuracy of Landlord’s statement of Tenant’s Share of
Operating Expenses, Landlord will provide Tenant with access to Landlord’s books
and records relating to the operation of the Project and such information as
Landlord reasonably determines to be responsive to Tenant’s questions (the
“Expense Information”).  If after Tenant’s review of such Expense Information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Share of Operating
Expenses, then Tenant shall have the right to have an independent public
accounting firm selected by Tenant from among the 4 largest in the United
States, working pursuant to a fee arrangement other than a contingent fee (at
Tenant’s sole cost and expense) and approved by Landlord (which approval shall
not be unreasonably withheld, conditioned or delayed), audit and/or review the
Expense Information for the year in question (the “Independent Review”).  The
results of any such Independent Review shall be binding on Landlord and
Tenant.  If the Independent Review shows that the payments actually made by
Tenant with respect to Operating Expenses for the calendar year in question
exceeded Tenant’s Share of Operating Expenses for such calendar year, Landlord
shall at Landlord’s option either (i) credit the excess amount to the next
succeeding installments of estimated Operating Expenses or (ii) pay the excess
to Tenant within 30 days after delivery of such statement, except that after the
expiration or earlier termination of this Lease or if Tenant is delinquent in
its obligation to pay Rent, Landlord shall pay the excess to Tenant after
deducting all other amounts due Landlord.  If the Independent Review shows that
Tenant’s payments with respect to Operating Expenses for such calendar year were
less than Tenant’s Share of Operating Expenses for the calendar year, Tenant
shall pay the deficiency to Landlord within 30 days after delivery of such
statement.  If the Independent Review shows that Tenant has overpaid with
respect to Operating Expenses by more than 5% then Landlord shall reimburse
Tenant for all costs incurred by Tenant for the Independent Review.  Operating
Expenses for the calendar years in which Tenant’s obligation to share therein
begins and ends shall be prorated.  Notwithstanding anything set forth herein to
the contrary, if the Building is not at least 95%

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 7

occupied on average during any year of the Term, Tenant’s Share of Operating
Expenses for such year shall be computed as though the Building had been 95%
occupied on average during such year.

“Tenant’s Share” shall be the percentage set forth on the first page of this
Lease as Tenant’s Share as reasonably adjusted by Landlord for changes in the
physical size of the Premises or the Project occurring thereafter.  Landlord may
equitably increase Tenant’s Share for any item of expense or cost reimbursable
by Tenant that relates to a repair, replacement, or service that benefits only
the Premises or only a portion of the Project that includes the Premises or that
varies with occupancy or use.  Base Rent, Tenant’s Share of Operating Expenses
and all other amounts payable by Tenant to Landlord hereunder are collectively
referred to herein as “Rent.”

6.Security Deposit.  Landlord currently holds a letter of credit in the amount
of $68,690.49 as security for the Prior Lease (“Letter of Credit”).  Tenant
shall deliver to Landlord, within thirty (30) days following the Commencement
Date, an amendment to the existing Letter of Credit which will serve as the
security deposit (the “Security Deposit”) for the performance of all of Tenant’s
obligations under this Lease.  If Tenant does not provide Landlord with a
substitute Letter of Credit complying with all of the requirements hereof at
least 10 days before the stated expiration date of any then current Letter of
Credit, Landlord shall have the right to draw the full amount of the current
Letter of Credit and hold the funds drawn in cash without obligation for
interest thereon as the Security Deposit, which funds shall be returned to
Tenant within a reasonable period following Tenant’s delivery to Landlord of a
substitute Letter of Credit. The Security Deposit shall be held by Landlord as
security for the performance of Tenant’s obligations under this Lease.  The
Security Deposit is not an advance rental deposit or a measure of Landlord’s
damages in case of Tenant’s default.  Upon each occurrence of a Default (as
defined in Section 20), Landlord may use all or any part of the Security Deposit
to pay delinquent payments due under this Lease, future rent damages under
California Civil Code Section 1951.2, and the cost of any damage, injury,
expense or liability caused by such Default, without prejudice to any other
remedy provided herein or provided by law.  Landlord’s right to use the Security
Deposit under this Section 6 includes the right to use the Security Deposit to
pay future rent damages following the termination of this Lease pursuant to
Section 21(c) below.  Upon any use of all or any portion of the Security
Deposit, Tenant shall pay Landlord within 10 days following written demand
therefor from Landlord the amount that will restore the Security Deposit to the
amount set forth on Page 1 of this Lease.  Tenant hereby waives the provisions
of any law, now or hereafter in force, including, without limitation, California
Civil Code Section 1950.7, which provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of Rent, to repair damage caused by Tenant or to clean the Premises, it being
agreed that Landlord may, in addition, claim those sums reasonably necessary to
compensate Landlord for any other loss or damage, foreseeable or unforeseeable,
caused by the act or omission of Tenant or any officer, employee, agent or
invitee of Tenant.  Upon bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for periods prior to the filing of such
proceedings.  If Tenant shall fully perform every provision of this Lease to be
performed by Tenant, the Security Deposit, or any balance thereof (i.e., after
deducting therefrom all amounts to which Landlord is entitled under the
provisions of this Lease), shall be returned to Tenant (or, at Landlord’s
option, to the last assignee of Tenant’s interest hereunder) within 45 days
after the expiration or earlier termination of this Lease.

If Landlord transfers its interest in the Project or this Lease, Landlord shall
either (a) transfer any Security Deposit then held by Landlord to a person or
entity assuming, in writing, Landlord’s obligations under this Section 6, or (b)
return to Tenant any Security Deposit then held by Landlord and remaining after
the deductions permitted herein.  Upon such transfer to such transferee or the
return of the Security Deposit to Tenant, Landlord shall have no further
obligation with respect to the Security Deposit, and Tenant’s right to the
return of the Security Deposit shall apply solely against Landlord’s
transferee.  The Security Deposit is not an advance rental deposit or a measure
of Landlord’s damages in case of Tenant’s default.  Landlord’s obligation
respecting the Security Deposit is that of a debtor, not a trustee, and no
interest shall accrue thereon.  

7.Use.  The Premises shall be used solely for the Permitted Use set forth in the
basic lease provisions on page 1 of this Lease, and in compliance with all laws,
orders, judgments, ordinances,

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 8

regulations, codes, directives, permits, licenses, covenants and restrictions
now or hereafter applicable to the Premises, and to the use and occupancy
thereof, including, without limitation, the Americans With Disabilities Act, 42
U.S.C. § 12101, et seq. (together with the regulations promulgated pursuant
thereto, “ADA”) (collectively, “Legal Requirements” and each, a “Legal
Requirement”).  Tenant shall, upon 5 days’ written notice from Landlord,
discontinue any use of the Premises which is declared by any Governmental
Authority (as defined in Section 9) having jurisdiction to be a violation of a
Legal Requirement.  Tenant will not use or permit the Premises to be used for
any purpose or in any manner that would void Tenant’s or Landlord’s insurance,
increase the insurance risk, or cause the disallowance of any sprinkler or other
credits.  Tenant shall not permit any part of the Premises to be used as a
“place of public accommodation”, as defined in the ADA or any similar legal
requirement.  Tenant shall reimburse Landlord within 5 business days’ written
demand from Landlord for any additional premium charged for any such insurance
policy by reason of Tenant’s failure to comply with the provisions of this
Section or otherwise caused by Tenant’s use and/or occupancy of the
Premises.  Tenant will use the Premises in a careful, safe and proper manner and
will not commit or permit waste, overload the floor or structure of the
Premises, subject the Premises to use that would damage the Premises or obstruct
or interfere with the rights of Landlord or other tenants or occupants of the
Project, including conducting or giving notice of any auction, liquidation, or
going out of business sale on the Premises, or using or allowing the Premises to
be used for any unlawful purpose.  Tenant shall cause any equipment or machinery
to be installed in the Premises so as to reasonably prevent sounds or vibrations
from the Premises from extending into Common Areas, or other space in the
Project.  Tenant shall not place any machinery or equipment weighing 500 pounds
or more in or upon the Premises or transport or move such items through the
Common Areas of the Project or in the Project elevators without the prior
written consent of Landlord.  Tenant shall not, without the prior written
consent of Landlord, use the Premises in any manner which will require
ventilation, air exchange, heating, gas, steam, electricity or water beyond the
existing capacity of the Project as proportionately allocated to the Premises
based upon Tenant’s Share as usually furnished for the Permitted Use.

Landlord shall, as an Operating Expense (to the extent such Legal Requirement is
generally applicable to similar buildings in the area in which the Project is
located) and at Tenant’s expense (to the extent such Legal Requirement is
triggered by reason of Tenant’s, as compared to other tenants of the Project,
particular use of the Premises or Tenant’s Alterations) make any alterations or
modifications to the Common Areas or the exterior of the Building that are
required by Legal Requirements. Tenant, at its sole expense, shall make any
alterations or modifications to the interior of the Premises that are required
by Legal Requirements (including, without limitation, compliance of the Premises
with the ADA) related to Tenant’s particular use or occupancy of the
Premises.  Notwithstanding any other provision herein to the contrary, Tenant
shall be responsible for any and all demands, claims, liabilities, losses,
costs, expenses, actions, causes of action, damages or judgments, and all
reasonable expenses incurred in investigating or resisting the same (including,
without limitation, reasonable attorneys’ fees, charges and disbursements and
costs of suit) (collectively, “Claims”) arising out of or in connection with
Legal Requirements related to Tenant’s particular use or occupancy of the
Premises or Tenant’s Alterations, and Tenant shall indemnify, defend, hold and
save Landlord harmless from and against any and all Claims arising out of or in
connection with any failure of the Premises to comply with any Legal Requirement
related to Tenant’s particular use or occupancy of the Premises or Tenant’s
Alterations.

Tenant acknowledges that Landlord may, but shall not be obligated to, seek to
obtain Leadership in Energy and Environmental Design (LEED), WELL Building
Standard, or other similar “green” certification with respect to the Project
and/or the Premises, and Tenant agrees, at no material cost to Tenant, to
reasonably cooperate with Landlord, and to provide such information and/or
documentation as Landlord may reasonably request, in connection therewith.

8.Holding Over.  If, with Landlord’s express written consent, Tenant retains
possession of the Premises after the termination of the Term, (i) unless
otherwise agreed in such written consent, such possession shall be subject to
termination by Landlord at any time upon at least 5 days’ advance written notice
to Tenant, (ii) all of the other terms and provisions of this Lease (including,
without limitation, the adjustment of Base Rent pursuant to Section 4 hereof)
shall remain in full force and effect (excluding any expansion or renewal option
or other similar right or option) during such holdover period, (iii) Tenant
shall continue to pay Base Rent in the amount payable upon the date of the
expiration or earlier termination of

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 9

this Lease or such other amount as Landlord may indicate, in Landlord’s sole and
absolute discretion, in such written consent, and (iv) all other payments shall
continue under the terms of this Lease.  If Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without the
express written consent of Landlord, (A) Tenant shall become a tenant at
sufferance upon the terms of this Lease except that the monthly rental shall be
equal to (1) for the first 30 days of such holdover, 125% of the Base Rent in
effect during the last 30 days of the Term plus Operating Expenses, and (2)
thereafter, 150% of Base Rent in effect during the last 30 days of the Term plus
Operating Expenses, and (B) if such holdover continues in excess of 30 days,
Tenant shall be responsible for all damages suffered by Landlord resulting from
or occasioned by Tenant’s holding over, including consequential damages;
provided, however, that if Tenant delivers a written inquiry to Landlord within
30 days prior to the expiration or earlier termination of the Term, Landlord
will notify Tenant whether the potential exists for consequential damages.  No
holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend this Lease except as otherwise expressly provided, and this
Section 8 shall not be construed as consent for Tenant to retain possession of
the Premises.  Acceptance by Landlord of Rent after the expiration of the Term
or earlier termination of this Lease shall not result in a renewal or
reinstatement of this Lease.

9.Taxes.  Landlord shall pay, as part of Operating Expenses, all taxes, levies,
fees, assessments and governmental charges of any kind, existing as of the
Commencement Date or thereafter enacted (collectively referred to as “Taxes”),
imposed by any federal, state, regional, municipal, local or other governmental
authority or agency, including, without limitation, quasi-public agencies
(collectively, “Governmental Authority”) during the Term, including, without
limitation, all Taxes:  (i) imposed on or measured by or based, in whole or in
part, on rent payable to (or gross receipts received by) Landlord under this
Lease and/or from the rental by Landlord of the Project or any portion thereof,
or (ii) based on the square footage, assessed value or other measure or
evaluation of any kind of the Premises or the Project, or (iii) assessed or
imposed by or on the operation or maintenance of any portion of the Premises or
the Project, including parking, or (iv) assessed or imposed by, or at the
direction of, or resulting from Legal Requirements, or interpretations thereof,
promulgated by any Governmental Authority, or (v) imposed as a license or other
fee, charge, tax, or assessment on Landlord’s business or occupation of leasing
space in the Project.  Landlord may contest by appropriate legal proceedings the
amount, validity, or application of any Taxes or liens securing Taxes.  Taxes
shall not include any net income, excess profits, franchise, gift, capital levy,
capital stock, inheritance, succession, inheritance or documentary transfer
taxes imposed on Landlord except to the extent such taxes are in substitution
for any Taxes payable hereunder, nor shall Taxes include any fees, penalties or
interest payable on account of the late payment of any Taxes (except to the
extent such late payment is the result of the late payment of Additional Rent by
Tenant).  If any such Tax is levied or assessed directly against Tenant, then
Tenant shall be responsible for and shall pay the same at such times and in such
manner as the taxing authority shall require.  Tenant shall pay, prior to
delinquency, any and all Taxes levied or assessed against any personal property
or trade fixtures placed by Tenant in the Premises, whether levied or assessed
against Landlord or Tenant.  If any Taxes on Tenant’s personal property or trade
fixtures are levied against Landlord or Landlord’s property, or if the assessed
valuation of the Project is increased by a value attributable to improvements in
or alterations to the Premises, whether owned by Landlord or Tenant and whether
or not affixed to the real property so as to become a part thereof, higher than
the base valuation on which Landlord from time-to-time allocates Taxes to all
tenants in the Project, Landlord shall have the right, but not the obligation,
to pay such Taxes.  Landlord’s reasonable determination of any excess assessed
valuation shall be binding and conclusive, absent manifest error.  The amount of
any such payment by Landlord shall constitute Additional Rent due from Tenant to
Landlord within 10 days following written demand therefor from Landlord.

10.Parking.  Subject to all applicable Legal Requirements, Force Majeure, a
Taking (as defined in Section 19 below) and the exercise by Landlord of its
rights hereunder, Tenant shall have the right in common with other tenants of
the Project to use, subject in each case to Landlord’s rules and regulations,
(a) 84 parking spaces, which parking spaces shall be located in those areas of
the subterranean parking garage located under the Building and the surface
parking areas of the Project designated for non-reserved parking, and (b) 8
reserved parking spaces, which reserved parking spaces shall be in a location in
reasonably close proximity to the Building elevator.  Landlord shall not be
responsible for enforcing Tenant’s parking rights against any third parties,
including other tenants of the Project, or for enforcing such reservation of
parking spaces.

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 10

11.Utilities, Services. Landlord shall provide, subject to the terms of this
Section 11, water, electricity, HVAC, light, power, sewer, and other utilities
(including gas and fire sprinklers to the extent the Project is plumbed for such
services), and, with respect to the Common Areas, refuse and trash collection
and janitorial services (collectively, “Utilities”).  Landlord shall pay, as
Operating Expenses or subject to Tenant’s reimbursement obligation, for all
Utilities used on the Premises, all maintenance charges for Utilities, and any
storm sewer charges or other similar charges for Utilities imposed by any
Governmental Authority or Utility provider, and any taxes, penalties, surcharges
or similar charges thereon.  Landlord may cause, at Landlord’s expense, any
Utilities to be separately metered or charged directly to Tenant by the
provider.  Tenant shall pay directly to the Utility provider, prior to
delinquency, any separately metered Utilities and services which may be
furnished to Tenant or the Premises during the Term.  Tenant shall pay, as part
of Operating Expenses, its share of all charges for jointly metered Utilities
based upon consumption, as reasonably determined by Landlord.  No interruption
or failure of Utilities, from any cause whatsoever other than Landlord’s willful
misconduct, shall result in eviction or constructive eviction of Tenant,
termination of this Lease or, except as otherwise provided in the immediately
following paragraph, the abatement of Rent.  Tenant agrees to limit use of water
and sewer with respect to Common Areas to normal restroom use.  Utilities shall
be available to the Premises 24 hours per day, 7 days per week, except in the
case of emergencies, as the result of Legal Requirements, the failure of any
Utility provider to provide such Utilities, the performance by Landlord or any
Utility provider of any installation, maintenance or repairs, or any other
temporary interruptions.  Tenant shall be responsible for obtaining and paying
for its own janitorial services for the Premises.

Notwithstanding anything to the contrary set forth herein, if (i) a stoppage of
an Essential Service (as defined below) to the Premises shall occur and such
stoppage is due solely to the gross negligence or willful misconduct of Landlord
and not due in any part to any act or omission on the part of Tenant or any
Tenant Party or any matter beyond Landlord’s reasonable control (any such
stoppage of an Essential Service being hereinafter referred to as a “Service
Interruption”), and (ii) such Service Interruption continues for more than 5
consecutive business days after Landlord shall have received written notice
thereof from Tenant, and (iii) as a result of such Service Interruption, the
conduct of Tenant’s normal operations in the Premises are materially and
adversely affected, then there shall be an abatement of one day’s Base Rent for
each day during which such Service Interruption continues after such 5 business
day period; provided, however, that if any part of the Premises is reasonably
useable for Tenant’s normal business operations or if Tenant conducts all or any
part of its operations in any portion of the Premises notwithstanding such
Service Interruption, then the amount of each daily abatement of Base Rent shall
only be proportionate to the nature and extent of the interruption of Tenant’s
normal operations or ability to use the Premises.  The rights granted to Tenant
under this paragraph shall be Tenant’s sole and exclusive remedy resulting from
a failure of Landlord to provide services, and Landlord shall not otherwise be
liable for any loss or damage suffered or sustained by Tenant resulting from any
failure or cessation of services.  For purposes hereof, the term “Essential
Services” shall mean the following services:  HVAC service, water, sewer and
electricity, but in each case only to the extent that Landlord has an obligation
to provide same to Tenant under this Lease.  

Landlord’s sole obligation for either providing emergency generators or
providing emergency back-up power to Tenant shall be: (i) to provide  emergency
generators with not less than the capacity of the emergency generators serving
the Building as of the Commencement Date, and (ii) to contract with a third
party to maintain the emergency generators as per the manufacturer’s standard
maintenance guidelines.  Except as provided in the immediately preceding
sentence, Landlord shall have no obligation to provide Tenant with operational
emergency generators or back-up power or to supervise, oversee or confirm that
the third party maintaining the emergency generators is maintaining the
generators as per the manufacturer’s standard guidelines or otherwise.  Landlord
shall, upon written request from Tenant (not more frequently than once per
calendar year), make available for Tenant’s inspection the maintenance contract
and maintenance records for the emergency generators for the 12 month period
immediately preceding Landlord’s receipt of Tenant’s written request.  During
any period of replacement, repair or maintenance of the emergency generators
when the emergency generators are not operational, including any delays thereto
due to the inability to obtain parts or replacement equipment, Landlord shall
have no obligation to provide Tenant with an alternative back-up generator or
generators or alternative sources of back-up power.  Tenant expressly
acknowledges and agrees that Landlord does not guaranty that such

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 11

emergency generators will be operational at all times or that emergency power
will be available to the Premises when needed.  

Tenant agrees to provide Landlord with access to Tenant’s water and/or energy
usage data on a monthly basis, either by providing Tenant’s applicable utility
login credentials to Landlord’s Measurabl online portal, or by another delivery
method reasonably agreed to by Landlord and Tenant. The costs and expenses
incurred by Landlord in connection with receiving and analyzing such water
and/or energy usage data (including, without limitation, as may be required
pursuant to applicable Legal Requirements) shall be included as part of
Operating Expenses.

12.Alterations and Tenant’s Property.  Any alterations, additions, or
improvements made to the Premises by or on behalf of Tenant, including
additional locks or bolts of any kind or nature upon any doors or windows in the
Premises, but excluding installation, removal or realignment of furniture
systems (other than removal of furniture systems owned or paid for by Landlord)
not involving any modifications to the structure or connections (other than by
ordinary plugs or jacks) to Building Systems (as defined in Section 13)
(“Alterations”) shall be subject to Landlord’s prior written consent, which may
be given or withheld in Landlord’s sole discretion if any such Alteration
affects the structure or Building Systems and shall not be otherwise
unreasonably withheld, conditioned or delayed.  Tenant may construct
nonstructural, cosmetic Alterations in the Premises without Landlord’s prior
approval if the aggregate cost of all such work in any 12 month period does not
exceed  $30,000 (a “Notice-Only Alteration”), provided Tenant notifies Landlord
in writing of such intended Notice-Only Alteration, and such notice shall be
accompanied by plans, specifications, work contracts and such other information
concerning the nature and cost of the Notice-Only Alteration as may be
reasonably requested by Landlord, which notice and accompanying materials shall
be delivered to Landlord not less than 15 business days in advance of any
proposed construction. If Landlord approves any Alterations, Landlord may impose
such conditions on Tenant in connection with the commencement, performance and
completion of such Alterations as Landlord may deem appropriate in Landlord’s
reasonable discretion.  Except for Notice-Only Alterations, any request for
approval shall be in writing, delivered not less than 15 business days in
advance of any proposed construction, and accompanied by plans, specifications,
bid proposals, work contracts and such other information concerning the nature
and cost of the alterations as may be reasonably requested by Landlord,
including the identities and mailing addresses of all persons performing work or
supplying materials.  Landlord’s right to review plans and specifications and to
monitor construction shall be solely for its own benefit, and Landlord shall
have no duty to ensure that such plans and specifications or construction comply
with applicable Legal Requirements.  Tenant shall cause, at its sole cost and
expense, all Alterations to comply with insurance requirements and with Legal
Requirements and shall implement at its sole cost and expense any alteration or
modification required by Legal Requirements as a result of any
Alterations.  Tenant shall pay to Landlord, as Additional Rent, on demand an
amount equal to 5% of all charges incurred by Tenant or its contractors or
agents in connection with any Alteration to cover Landlord’s overhead and
expenses for plan review, coordination, scheduling and supervision; provided,
however, that no fee shall be charged by Landlord in connection with the
Approved Alterations or any Notice-Only Alterations.  Before Tenant begins any
Alteration, Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable law.  Tenant shall reimburse Landlord
for, and indemnify and hold Landlord harmless from, any expense incurred by
Landlord by reason of faulty work done by Tenant or its contractors, delays
caused by such work, or inadequate cleanup.

Tenant shall furnish security or make other arrangements reasonably satisfactory
to Landlord to assure payment for the completion of all Alterations work free
and clear of liens, and shall provide (and cause each contractor or
subcontractor to provide) certificates of insurance for workers’ compensation
and other coverage in amounts and from an insurance company reasonably
satisfactory to Landlord protecting Landlord against liability for personal
injury or property damage during construction.  Upon completion of any
Alterations, Tenant shall deliver to Landlord:  (i) sworn statements setting
forth the names of all contractors and subcontractors who did the work and final
lien waivers from all such contractors and subcontractors; and (ii) “as built”
plans for any such Alteration, if the nature of such Alterations required such
plans.

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 12

Except for Removable Installations (as hereinafter defined), all Installations
(as hereinafter defined) shall be and shall remain the property of Landlord
during the Term and following the expiration or earlier termination of the Term,
shall not be removed by Tenant at any time during the Term, and shall remain
upon and be surrendered with the Premises as a part thereof.  Notwithstanding
the foregoing, Landlord shall, if requested in writing by Tenant at the time its
approval of any such Installation is requested, or at the time it receives
notice of a Notice-Only Alteration, notify Tenant whether Landlord requires that
Tenant remove such Installation upon the expiration or earlier termination of
the Term, in which event Tenant shall remove such Installation in accordance
with the immediately succeeding sentence.  Upon the expiration or earlier
termination of the Term, Tenant shall remove (i) all wires, cables or similar
equipment which Tenant has installed in the Premises or in the risers or plenums
of the Building, (ii) any Installations for which Landlord has given Tenant
notice of removal in accordance with the immediately preceding sentence, and
(iii) all of Tenant’s Property (as hereinafter defined), and Tenant shall
restore and repair any damage caused by or occasioned as a result of such
removal, including, without limitation, capping off all such connections behind
the walls of the Premises and repairing any holes.  During any restoration
period beyond the expiration or earlier termination of the Term, Tenant shall
pay Rent to Landlord as provided herein as if said space were otherwise occupied
by Tenant.  If Landlord is requested by Tenant or any lender, lessor or other
person or entity claiming an interest in any of Tenant’s Property to waive any
lien Landlord may have against any of Tenant’s Property, and Landlord consents
to such waiver, then Landlord shall be entitled to be paid as administrative
rent a fee of $1,000 per occurrence for its time and effort in preparing and
negotiating such a waiver of lien.  

For purposes of this Lease, (x) “Removable Installations” means any items listed
on Exhibit F attached hereto and any items agreed by Landlord in writing to be
included on Exhibit F in the future (which agreement by Landlord shall not be
unreasonably withheld, conditioned or delayed), (y) ”Tenant’s Property” means
Removable Installations and, other than Installations, any personal property or
equipment of Tenant that may be removed without material damage to the Premises,
and (z) ”Installations” means all property of any kind paid for by Landlord, all
Alterations, all fixtures, and all partitions, hardware, built-in machinery,
built-in casework and cabinets and other similar additions, equipment, property
and improvements built into the Premises so as to become an integral part of the
Premises, including, without limitation, fume hoods which penetrate the roof or
plenum area, built-in cold rooms, built-in warm rooms, walk-in cold rooms,
walk-in warm rooms, deionized water systems, glass washing equipment,
autoclaves, chillers, built-in plumbing, electrical and mechanical equipment and
systems, and any power generator and transfer switch.

Tenant shall not be required to remove or restore the Approved Alterations at
the expiration or earlier termination of the Term nor shall Tenant have the
right to remove the Approved Alterations at any time other than pursuant to the
terms of this Section 12.

13.Landlord’s Repairs.  Landlord shall, at Landlord’s sole expense (and not as
an Operating Expense), be responsible for capital repairs and replacements of
the roof (not including the roof membrane), exterior walls and foundation of the
Building (“Structural Items”) unless the need for such repairs or replacements
is caused by Tenant or any Tenant Parties, in which case Tenant shall bear the
full cost to repair or replace such Structural Items.  Landlord shall, as an
Operating Expense, be responsible for the routine maintenance and repair of such
Structural Items.  Landlord, as an Operating Expense (except to the extent the
cost thereof is excluded from Operating Expenses pursuant to Section 5 hereof),
shall maintain, repair and replace the roof membrane and all of the exterior,
parking and other Common Areas of the Project, including HVAC, electrical,
mechanical, plumbing, life safety systems (including fire sprinklers), elevators
and all other building systems serving the Premises and other portions of the
Project (collectively, “Building Systems”), in good repair, reasonable wear and
tear and uninsured losses and damages caused by Tenant, or by any of Tenant’s
assignees, sublessees, licensees, agents, servants, employees, invitees and
contractors (or any of Tenant’s assignees, sublessees and/or licensees
respective agents, servants, employees, invitees and contractors) (collectively,
“Tenant Parties”) excluded.  Losses and damages caused by Tenant or any Tenant
Party shall be repaired by Landlord, to the extent not covered by insurance, at
Tenant’s sole cost and expense.  Landlord reserves the right to temporarily stop
Building Systems services when necessary (i) by reason of accident or emergency,
or (ii) for planned repairs, alterations or improvements, which are, in the
reasonable judgment of Landlord, desirable or

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 13

necessary to be made, until said repairs, alterations or improvements shall have
been completed.  Landlord shall have no responsibility or liability for failure
to supply Building Systems services during any such period of interruption;
provided, however, that Landlord shall, except in case of emergency, make a
commercially reasonable effort to give Tenant 24 hours advance notice of any
planned stoppage of Building Systems services for routine maintenance, repairs,
alterations or improvements.  Tenant shall promptly give Landlord written notice
of any repair required by Landlord pursuant to this Section 13 of which Tenant
becomes aware, after which Landlord shall make a commercially reasonable effort
to effect such repair within a reasonable period.  Landlord shall use reasonable
efforts to minimize interference with Tenant’s operations in the Premises during
such planned stoppages of Building Systems.  Landlord shall not be liable for
any failure to make any repairs or to perform any maintenance unless such
failure shall persist for an unreasonable time after Tenant’s written notice of
the need for such repairs or maintenance.  Tenant waives its rights under any
state or local law to terminate this Lease or to make such repairs at Landlord’s
expense and agrees that the parties’ respective rights with respect to such
matters shall be solely as set forth herein.  Repairs required as the result of
fire, earthquake, flood, vandalism, war, or similar cause of damage or
destruction shall be controlled by Section 18.

14.Tenant’s Repairs.  Subject to Section 13 hereof, Tenant, at its expense,
shall repair, replace and maintain in good condition all interior portions of
the Premises, including, without limitation, entries, doors, ceilings, interior
windows, interior walls, and the interior side of demising walls.  Should Tenant
fail to make any such repair or replacement or fail to maintain the Premises as
required under this Section 14, Landlord shall give Tenant written notice of
such failure.  If Tenant fails to commence cure of such failure within 10 days
of Landlord’s written notice, and thereafter diligently prosecute such cure to
completion, Landlord may perform such work and shall be reimbursed by Tenant
within 10 days following written demand therefor; provided, however, that if
such failure by Tenant creates or could create an emergency, Landlord may
immediately commence cure of such failure and shall thereafter be entitled to
recover the costs of such cure from Tenant.  Subject to Sections 17 and 18,
Tenant shall bear the full uninsured cost of any repair or replacement to any
part of the Project that results from damage caused by Tenant or any Tenant
Party.

Notwithstanding anything to the contrary contained in this Lease, as of the
Commencement Date, the maintenance and repair obligations for the Premises shall
be allocated between Landlord and Tenant as set forth on Exhibit G attached
hereto.  The maintenance obligations allocated to Tenant pursuant to Exhibit G
(the “Tenant Maintenance Obligations”) shall be performed by Tenant at Tenant’s
sole cost and expense.  The Tenant Maintenance Obligations shall include the
procurement and maintenance of contracts, in form and substance reasonably
satisfactory to Landlord, with copies to Landlord upon Landlord’s written
request, for and with contractors reasonably acceptable to Landlord specializing
and experienced in the respective Tenant Maintenance Obligations.
Notwithstanding anything to the contrary contained herein, the scope of work of
any such contracts entered into by Tenant pursuant to this paragraph shall, at a
minimum, comply with manufacturer’s recommended maintenance procedures for the
optimal performance of the applicable equipment.  Landlord shall,
notwithstanding anything to the contrary contained in this Lease, have no
obligation to perform any Tenant Maintenance Obligations. The Tenant Maintenance
Obligations shall not include the right or obligation on the part of Tenant to
make any structural and/or capital repairs or improvements to the Project, and
Landlord shall, during any period that Tenant is responsible for the Tenant
Maintenance Obligations, continue, as part of Operating Expenses, to be
responsible, as provided in the immediately preceding paragraph, for capital
repairs and replacements required to be made to the Project.  If Tenant fails to
maintain any portion of the Premises for which Tenant is responsible as part of
the Tenant Maintenance Obligations in a manner reasonably acceptable to Landlord
within the requirements of this Lease, Landlord shall have the right, but not
the obligation, to provide Tenant with written notice thereof and to assume the
Tenant Maintenance Obligations if Tenant does not cure Tenant’s failure within
10 days after receipt of such notice.

15.Mechanic’s Liens.  Tenant shall discharge, by bond or otherwise, any
mechanic’s lien filed against the Premises or against the Project for work
claimed to have been done for, or materials claimed to have been furnished to,
Tenant within 10 days after Tenant receives written notice of the filing
thereof, at Tenant’s sole cost and shall otherwise keep the Premises and the
Project free from any liens arising out of work performed, materials furnished
or obligations incurred by Tenant.  Should Tenant fail to

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 14

discharge any lien described herein within the time period set forth above,
Landlord shall have the right, but not the obligation, to pay such claim or post
a bond or otherwise provide security to eliminate the lien as a claim against
title to the Project and the cost thereof shall be immediately due from Tenant
as Additional Rent.  If Tenant shall lease or finance the acquisition of office
equipment, furnishings, or other personal property of a removable nature
utilized by Tenant in the operation of Tenant’s business, Tenant warrants that
any Uniform Commercial Code Financing Statement filed as a matter of public
record by any lessor or creditor of Tenant will upon its face or by exhibit
thereto indicate that such Financing Statement is applicable only to removable
personal property of Tenant located within the Premises.  In no event shall the
address of the Project be furnished on the statement without qualifying language
as to applicability of the lien only to removable personal property, located in
an identified suite held by Tenant.

16.Indemnification.  Tenant hereby indemnifies and agrees to defend, save and
hold Landlord, its officers, directors, employees, managers, agents, sub-agents,
constituent entities and lease signators (collectively, “Landlord Indemnified
Parties”) harmless from and against any and all Claims for injury or death to
persons or damage to property occurring within or about the Premises or the
Project arising directly or indirectly out of use or occupancy of the Premises
or the Project by Tenant or any Tenant Parties (including, without limitation,
any act, omission or neglect by Tenant or any Tenant’s Parties in or about the
Premises or at the Project) or the a breach or default by Tenant in the
performance of any of its obligations hereunder, except to the extent caused by
the willful misconduct or gross negligence of Landlord Indemnified
Parties.  Landlord shall not be liable to Tenant for, and Tenant assumes all
risk of damage to, personal property (including, without limitation, loss of
records kept within the Premises).  Tenant further waives any and all Claims for
injury to Tenant’s business or loss of income relating to any such damage or
destruction of personal property (including, without limitation, any loss of
records).  Landlord Indemnified Parties shall not be liable for any damages
arising from any act, omission or neglect of any tenant in the Project or of any
other third party or Tenant Parties.

17.Insurance.  Landlord shall maintain all risk property and, if applicable,
sprinkler damage insurance covering the full replacement cost of the
Project.  Landlord shall further procure and maintain commercial general
liability insurance with a single loss limit of not less than $2,000,000 for
bodily injury and property damage with respect to the Project.  Landlord may,
but is not obligated to, maintain such other insurance and additional coverages
as it may deem necessary, including, but not limited to, flood, environmental
hazard and earthquake, loss or failure of building equipment, errors and
omissions, rental loss during the period of repair or rebuilding, workers’
compensation insurance and fidelity bonds for employees employed to perform
services and insurance for any improvements installed by Tenant or which are in
addition to the standard improvements customarily furnished by Landlord without
regard to whether or not such are made a part of the Project.  All such
insurance shall be included as part of the Operating Expenses.  The Project may
be included in a blanket policy (in which case the cost of such insurance
allocable to the Project will be determined by Landlord based upon the insurer’s
cost calculations).  Tenant shall also reimburse Landlord for any increased
premiums or additional insurance which Landlord can substantiate as resulting
from Tenant’s particular use of the Premises.  

Tenant, at its sole cost and expense, shall maintain during the Term:  all risk
property insurance with business interruption and extra expense coverage,
covering the full replacement cost of all property and improvements installed or
placed in the Premises by Tenant at Tenant’s expense; workers’ compensation
insurance with no less than the minimum limits required by law; employer’s
liability insurance with employers liability limits of $1,000,000 bodily injury
by accident – each accident, $1,000,000 bodily injury by disease – policy limit,
and $1,000,000 bodily injury by disease – each employee; and commercial general
liability insurance, with a minimum limit of not less than $4,000,000 per
occurrence for bodily injury and property damage with respect to the
Premises.  The commercial general liability insurance maintained by Tenant shall
name Alexandria Real Estate Equities, Inc., and Landlord, its officers,
directors, employees, managers, agents, sub-agents, constituent entities and
lease signators (collectively, “Landlord Insured Parties”), as additional
insureds; insure on an occurrence and not a claims-made basis; be issued by
insurance companies which have a rating of not less than policyholder rating of
A and financial category rating of at least Class X in “Best’s Insurance Guide”;
shall not be cancelable for nonpayment of premium unless 30 days prior written
notice shall have been given to Landlord from the insurer; not contain a hostile
fire exclusion; contain a contractual liability endorsement; and provide primary
coverage to Landlord Insured

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 15

Parties (any policy issued to Landlord Insured Parties providing duplicate or
similar coverage shall be deemed excess over Tenant’s policies, regardless of
limits). Copies of such policies (if requested  by Landlord), or certificates of
insurance showing the limits of coverage required hereunder and showing Landlord
as an additional insured, along with reasonable evidence of the payment of
premiums for the applicable period, shall be delivered to Landlord by Tenant
prior to (i) the earlier to occur of  (x) the Commencement Date, or (y) the date
that Tenant accesses the Premises under this Lease, and (ii) each renewal of
said insurance.  Tenant’s policy may be a “blanket policy” with an aggregate per
location endorsement which specifically provides that the amount of insurance
shall not be prejudiced by other losses covered by the policy.  Tenant shall,
prior to the expiration of such policies, furnish Landlord with renewal
certificates.

In each instance where insurance is to name Landlord as an additional insured,
Tenant shall upon written request of Landlord also designate and furnish
certificates so evidencing Landlord as additional insured to:  (i) any lender of
Landlord holding a security interest in the Project or any portion thereof, (ii)
the landlord under any lease wherein Landlord is tenant of the real property on
which the Project is located, if the interest of Landlord is or shall become
that of a tenant under a ground or other underlying lease rather than that of a
fee owner, and/or (iii) any management company retained by Landlord to manage
the Project.

The property insurance obtained by Landlord and Tenant shall include a waiver of
subrogation by the insurers and all rights based upon an assignment from its
insured, against Landlord or Tenant, and their respective officers, directors,
employees, managers, agents, invitees and contractors (“Related Parties”), in
connection with any loss or damage thereby insured against.  Neither party nor
its respective Related Parties shall be liable to the other for loss or damage
caused by any risk insured against under property insurance required to be
maintained hereunder, and each party waives any claims against the other party,
and its respective Related Parties, for such loss or damage.  The failure of a
party to insure its property shall not void this waiver.  Landlord and its
respective Related Parties shall not be liable for, and Tenant hereby waives all
claims against such parties for, business interruption and losses occasioned
thereby sustained by Tenant or any person claiming through Tenant resulting from
any accident or occurrence in or upon the Premises or the Project from any cause
whatsoever.  If the foregoing waivers shall contravene any law with respect to
exculpatory agreements, the liability of Landlord or Tenant shall be deemed not
released but shall be secondary to the other’s insurer.

Landlord may require insurance policy limits to be raised to conform with
requirements of Landlord’s lender and/or to bring coverage limits to levels then
being generally required of new tenants within the Project; provided, however,
that the increased amount of coverage is consistent with coverage amounts then
being required by institutional owners of similar projects with tenants
occupying similar size premises in the geographical area in which the Project is
located.

18.Restoration.  If, at any time during the Term, the Project or the Premises
are damaged or destroyed by a fire or other insured casualty, Landlord shall
notify Tenant in writing within 45 days after discovery of such damage as to the
amount of time Landlord reasonably estimates it will take to restore the Project
or the Premises, as applicable (the “Restoration Period”).  If the Restoration
Period is estimated to exceed 9 months (the “Maximum Restoration Period”),
Landlord may, in such notice, elect to terminate this Lease as of the date that
is 75 days after the date of discovery of such damage or destruction; provided,
however, that notwithstanding Landlord’s election to restore, Tenant may elect
to terminate this Lease by written notice to Landlord delivered within 5
business days of receipt of a notice from Landlord estimating a Restoration
Period for the Premises longer than the Maximum Restoration Period.  Unless
either Landlord or Tenant so elects to terminate this Lease, Landlord shall,
subject to receipt of sufficient insurance proceeds (with any deductible to be
treated as a current Operating Expense), promptly restore the Premises
(excluding the improvements installed by Tenant or by Landlord and paid for by
Tenant), subject to delays arising from the collection of insurance proceeds,
from Force Majeure events or as needed to obtain any license, clearance or other
authorization of any kind required to enter into and restore the Premises issued
by any Governmental Authority having jurisdiction over the use, storage,
handling, treatment, generation, release, disposal, removal or remediation of
Hazardous Materials (as defined in Section 30) in, on or about the Premises
(collectively referred to herein as “Hazardous Materials Clearances”); provided,
however, that if repair or restoration of the Premises is not substantially
complete as of the end of the Maximum

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 16

Restoration Period or, if longer, the Restoration Period, Landlord may, in its
sole and absolute discretion, elect not to proceed with such repair and
restoration or Tenant may by written notice to Landlord delivered within 5
business days of the expiration of the Maximum Restoration Period or, if longer,
the Restoration Period, elect to terminate this Lease, in which event Landlord
and Tenant shall be relieved of their respective obligations hereunder
obligation to make such repairs or restoration and this Lease shall terminate as
of the date that is 75 days after the later of:  (i) discovery of such damage or
destruction, or (ii) the date all required Hazardous Materials Clearances are
obtained, but Landlord shall retain any Rent paid and the right to any Rent
payable by Tenant prior to such election by Landlord or Tenant.

Tenant, at its expense, shall promptly perform, subject to delays arising from
the collection of insurance proceeds, from Force Majeure (as defined in Section
34) events or to obtain Hazardous Material Clearances, all repairs or
restoration not required to be done by Landlord.  Notwithstanding the foregoing,
either Landlord or Tenant may terminate this Lease upon written notice to the
other if the Premises are damaged during the last year of the Term and Landlord
reasonably estimates that it will take more than 2 months to repair such damage;
provided, however, that such notice is delivered within 10 business days after
the date that Landlord provides Tenant with written notice of the estimated
Restoration Period.  Notwithstanding anything to the contrary contained herein,
Landlord shall also have the right to terminate this Lease if insurance proceeds
are not available for such restoration (for any reason other than Landlord’s
failure to maintain the insurance required to be maintained by Landlord pursuant
to Section 17).  Rent shall be abated from the date all required Hazardous
Material Clearances are obtained until the Premises are repaired and restored,
in the proportion which the area of the Premises, if any, which is not usable by
Tenant bears to the total area of the Premises, unless Landlord provides Tenant
with other space during the period of repair that is suitable, in Tenant’s
reasonable discretion, for the temporary conduct of Tenant’s business.  In the
event that no Hazardous Material Clearances are required to be obtained by
Tenant with respect to the Premises, rent abatement shall commence on the date
of discovery of the damage or destruction. Such abatement shall be the sole
remedy of Tenant, and except as provided in this Section 18, Tenant waives any
right to terminate the Lease by reason of damage or casualty loss.

The provisions of this Lease, including this Section 18, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, all or any part of the Premises, or any other portion of the
Project, and any statute or regulation which is now or may hereafter be in
effect shall have no application to this Lease or any damage or destruction to
all or any part of the Premises or any other portion of the Project, the parties
hereto expressly agreeing that this Section 18 sets forth their entire
understanding and agreement with respect to such matters.

19.Condemnation.  If the whole or any material part of the Premises or the
Project is taken for any public or quasi-public use under governmental law,
ordinance, or regulation, or by right of eminent domain, or by private purchase
in lieu thereof (a “Taking” or “Taken”), and the Taking would in Landlord’s
reasonable judgment, materially interfere with or impair Landlord’s ownership or
operation of the Project or would in the reasonable judgment of Landlord and
Tenant either prevent or materially interfere with Tenant’s use of the Premises
(as resolved, if the parties are unable to agree, by arbitration by a single
arbitrator with the qualifications and experience appropriate to resolve the
matter and appointed pursuant to and acting in accordance with the rules of the
American Arbitration Association), then upon written notice by Landlord or
Tenant to the other this Lease shall terminate and Rent shall be apportioned as
of said date.  If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, Landlord shall promptly restore the Premises and
the Project as nearly as is commercially reasonable under the circumstances to
their condition prior to such partial Taking and the rentable square footage of
the Building, the rentable square footage of the Premises, Tenant’s Share of
Operating Expenses and the Rent payable hereunder during the unexpired Term
shall be reduced to such extent as may be fair and reasonable under the
circumstances.  Upon any such Taking, Landlord shall be entitled to receive the
entire price or award from any such Taking without any payment to Tenant, and
Tenant hereby assigns to Landlord Tenant’s interest, if any, in such
award.  Tenant shall have the right, to the extent that same shall not diminish
Landlord’s award, to make a separate claim against the condemning authority (but
not Landlord) for such compensation as may be separately awarded or recoverable
by Tenant for moving expenses and damage to Tenant’s trade fixtures, if a
separate award for such items is made to Tenant.  Tenant hereby waives any

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 17

and all rights it might otherwise have pursuant to any provision of state law to
terminate this Lease upon a partial Taking of the Premises or the Project.

20.Events of Default.  Each of the following events shall be a default
(“Default”) by Tenant under this Lease:

(a)Payment Defaults.  Tenant shall fail to pay any installment of Rent or any
other payment hereunder when due; provided, however, that Landlord will give
Tenant notice and an opportunity to cure any failure to pay Rent within 3 days
of any such notice not more than once in any 12 month period and Tenant agrees
that such notice shall be in lieu of and not in addition to, or shall be deemed
to be, any notice required by law.

(b)Insurance.  Any insurance required to be maintained by Tenant pursuant to
this Lease shall be canceled or terminated or shall expire or shall be reduced
or materially changed, or Landlord shall receive a notice of nonrenewal of any
such insurance and Tenant shall fail to obtain replacement insurance before the
expiration of the current coverage.

(c)Abandonment.  Tenant shall abandon the Premises.  Tenant shall not be deemed
to have abandoned the Premises if Tenant provides Landlord with reasonable
advance notice prior to vacating and, at the time of vacating the Premises, (i)
Tenant completes Tenant’s obligations under the Decommissioning and HazMat
Closure Plan in compliance with Section 28, (ii) Tenant has obtained the release
of the Premises of all Hazardous Materials Clearances and the Premises are free
from any residual impact from the Tenant HazMat Operations and provides
reasonably detailed documentation to Landlord confirming such matters, (iii)
Tenant has made reasonable arrangements with Landlord for the security of the
Premises for the balance of the Term, and (iv) Tenant continues during the
balance of the Term to satisfy and perform all of Tenant’s obligations under
this Lease as they come due.

(d)Improper Transfer.  Tenant shall assign, sublease or otherwise transfer or
attempt to transfer all or any portion of Tenant’s interest in this Lease or the
Premises except as expressly permitted herein, or Tenant’s interest in this
Lease shall be attached, executed upon, or otherwise judicially seized and such
action is not released within 90 days of the action.

(e)Liens.  Tenant shall fail to discharge or otherwise obtain the release of any
lien placed upon the Premises in violation of this Lease within 10 days after
any such lien is filed against the Premises.

(f)Insolvency Events.  Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall:  (A) make a general assignment for the benefit of creditors;
(B) commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “Proceeding for Relief”);
(C) become the subject of any Proceeding for Relief which is not dismissed
within 90 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).

(g)Estoppel Certificate or Subordination Agreement.  Tenant fails to execute any
document required from Tenant under Sections 23 or 27 within 5 days after a
second notice requesting such document.

(h)Other Defaults.  Tenant shall fail to comply with any provision of this Lease
other than those specifically referred to in this Section 20, and, except as
otherwise expressly provided herein, such failure shall continue for a period of
30 days after written notice thereof from Landlord to Tenant.

Any notice given under Section 20(h) hereof shall:  (i) specify the alleged
default, (ii) demand that Tenant cure such default, (iii) be in lieu of, and not
in addition to, or shall be deemed to be, any notice required

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 18

under any provision of applicable law, and (iv) not be deemed a forfeiture or a
termination of this Lease unless Landlord elects otherwise in such notice;
provided that if the nature of Tenant’s default pursuant to Section 20(h) is
such that it cannot be cured by the payment of money and reasonably requires
more than 30 days to cure, then Tenant shall not be deemed to be in default if
Tenant commences such cure within said 30 day period and thereafter diligently
prosecutes the same to completion; provided, however, that such cure shall be
completed no later than 60 days from the date of Landlord’s notice.

21.Landlord’s Remedies.

(a)Payment By Landlord; Interest.  Upon a Default by Tenant hereunder, Landlord
may, without waiving or releasing any obligation of Tenant hereunder, make such
payment or perform such act.  All sums so paid or incurred by Landlord, together
with interest thereon, from the date such sums were paid or incurred, at the
annual rate equal to 12% per annum or the highest rate permitted by law (the
“Default Rate”), whichever is less, shall be payable to Landlord on demand as
Additional Rent.  Nothing herein shall be construed to create or impose a duty
on Landlord to mitigate any damages resulting from Tenant’s Default hereunder.

(b)Late Payment Rent.  Late payment by Tenant to Landlord of Rent and other sums
due will cause Landlord to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult and impracticable to
ascertain.  Such costs include, but are not limited to, processing and
accounting charges and late charges which may be imposed on Landlord under any
Mortgage covering the Premises.  Therefore, if any installment of Rent due from
Tenant is not received by Landlord within 5 days after the date such payment is
due, Tenant shall pay to Landlord an additional sum equal to 6% of the overdue
Rent as a late charge.  Notwithstanding the foregoing, before assessing a late
charge the first time in any calendar year, Landlord shall provide Tenant
written notice of the delinquency and will waive the right if Tenant pays such
delinquency within 5 days thereafter. The parties agree that this late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment by Tenant.  In addition to the late charge, Rent not paid
when due shall bear interest at the Default Rate from the 5th day after the date
due until paid.

(c)Remedies.  Upon the occurrence of a Default, Landlord, at its option, without
further notice or demand to Tenant, shall have in addition to all other rights
and remedies provided in this Lease, at law or in equity, the option to pursue
any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.

(i)Terminate this Lease, or at Landlord’s option, Tenant’s right to possession
only, in which event Tenant shall immediately surrender the Premises to
Landlord, and if Tenant fails to do so, Landlord may, without prejudice to any
other remedy which it may have for possession or arrearages in rent, enter upon
and take possession of the Premises and expel or remove Tenant and any other
person who may be occupying the Premises or any part thereof, without being
liable for prosecution or any claim for damages therefor;

(ii)Upon any termination of this Lease, whether pursuant to the foregoing
Section 21(c)(i) or otherwise, Landlord may recover from Tenant the following:

(A)The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(B)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(C)The worth at the time of award of the amount by which the unpaid rent for the
balance of the Term after the time of award exceeds the amount of such rental
loss that Tenant proves could have been reasonably avoided; plus

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 19

(D)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including, but not limited to, brokerage commissions and
advertising expenses incurred, expenses of remodeling the Premises or any
portion thereof for a new tenant, whether for the same or a different use, and
any special concessions made to obtain a new tenant; and

(E)At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term “rent” as used in this Section 21 shall be deemed to be and to mean all
sums of every nature required to be paid by Tenant pursuant to the terms of this
Lease, whether to Landlord or to others.  As used in Sections 21(c)(ii)(A) and
(B), above, the “worth at the time of award” shall be computed by allowing
interest at the Default Rate.  As used in Section 21(c)(ii)(C) above, the “worth
at the time of award” shall be computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus 1%.

(iii)Landlord may continue this Lease in effect after Tenant’s Default and
recover rent as it becomes due (Landlord and Tenant hereby agreeing that Tenant
has the right to sublet or assign hereunder, subject only to reasonable
limitations).  Accordingly, if Landlord does not elect to terminate this Lease
following a Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies hereunder,
including the right to recover all Rent as it becomes due.

(iv)Whether or not Landlord elects to terminate this Lease following a Default
by Tenant, Landlord shall have the right to terminate any and all subleases,
licenses, concessions or other consensual arrangements for possession entered
into by Tenant and affecting the Premises or may, in Landlord’s sole discretion,
succeed to Tenant’s interest in such subleases, licenses, concessions or
arrangements.  Upon Landlord’s election to succeed to Tenant’s interest in any
such subleases, licenses, concessions or arrangements, Tenant shall, as of the
date of notice by Landlord of such election, have no further right to or
interest in the rent or other consideration receivable thereunder.

(v)Independent of the exercise of any other remedy of Landlord hereunder or
under applicable law, Landlord may conduct an environmental test of the Premises
as generally described in Section 30(d) hereof, at Tenant’s expense.

(d)Effect of Exercise.  Exercise by Landlord of any remedies hereunder or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises and/or a termination of this Lease by Landlord, it being understood
that such surrender and/or termination can be effected only by the express
written agreement of Landlord and Tenant.  Any law, usage, or custom to the
contrary notwithstanding, Landlord shall have the right at all times to enforce
the provisions of this Lease in strict accordance with the terms hereof; and the
failure of Landlord at any time to enforce its rights under this Lease strictly
in accordance with same shall not be construed as having created a custom in any
way or manner contrary to the specific terms, provisions, and covenants of this
Lease or as having modified the same and shall not be deemed a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default.  A receipt by Landlord of Rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by
Landlord.  Following a Default by Tenant under this Lease, to the greatest
extent permitted by law, Tenant waives the service of notice of Landlord’s
intention to re-enter, re-take or otherwise obtain possession of the Premises as
provided in any statute, or to institute legal proceedings to that end, and also
waives all right of redemption in case Tenant shall be dispossessed by a
judgment or by warrant of any court or judge.  Any reletting of the Premises or
any portion thereof shall be on such terms and conditions as Landlord in its
sole discretion may determine.  Landlord shall not be liable for, nor shall
Tenant’s obligations hereunder be diminished because of, Landlord’s failure to
relet the Premises or collect rent due in respect of such

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 20

reletting or otherwise to mitigate any damages arising by reason of Tenant’s
Default.  Notwithstanding any contrary provision of this Lease, neither party
shall be liable to the other party for any consequential damages arising under
this Lease; provided that this sentence shall not apply to Landlord’s damages
(x) as expressly provided for in Section 8, and/or (y) in connection with
Tenant’s obligations as more fully set forth in Section 30.  In no event shall
the foregoing limit the damages to which Landlord is entitled under this Section
21(c)(ii)(A)-(D).

22.Assignment and Subletting.

(a)General Prohibition.  Without Landlord’s prior written consent subject to and
on the conditions described in this Section 22 (including the terms of Section
22(b) below), Tenant shall not, directly or indirectly, voluntarily or by
operation of law, assign this Lease or sublease the Premises or any part thereof
or mortgage, pledge, or hypothecate its leasehold interest or grant any
concession or license within the Premises, and any attempt to do any of the
foregoing shall be void and of no effect.  If Tenant is a corporation,
partnership or limited liability company, the shares or other ownership
interests thereof which are not actively traded upon a stock exchange or in the
over-the-counter market, a transfer or series of transfers whereby 50% or more
of the issued and outstanding shares or other ownership interests of such
corporation are, or voting control is, transferred (but excepting transfers upon
deaths of individual owners) from a person or persons or entity or entities
which were owners thereof at time of execution of this Lease to persons or
entities who were not owners of shares or other ownership interests of the
corporation, partnership or limited liability company at time of execution of
this Lease, shall be deemed an assignment of this Lease requiring the consent of
Landlord as provided in this Section 22.  Transfers of publicly traded stock or
the issuance of new stock through nationally recognized stock exchanges
(including with any initial public offering of shares) will not be deemed an
assignment or other transfer for the purposes of this Lease.

(b)Permitted Transfers.  If Tenant desires to assign, sublease, hypothecate or
otherwise transfer this Lease or sublet the Premises other than pursuant to a
Permitted Assignment (as defined below), then at least 15 business days, but not
more than 45 business days, before the date Tenant desires the assignment or
sublease to be effective (the “Assignment Date”), Tenant shall give Landlord a
notice (the “Assignment Notice”) containing such information about the proposed
assignee or sublessee, including the proposed use of the Premises and any
Hazardous Materials proposed to be used, stored handled, treated, generated in
or released or disposed of from the Premises, the Assignment Date, any
relationship between Tenant and the proposed assignee or sublessee, and all
material terms and conditions of the proposed assignment or sublease, including
a copy of any proposed assignment or sublease in its final form, and such other
information as Landlord may deem reasonably necessary or appropriate to its
consideration whether to grant its consent. Landlord may, by giving written
notice to Tenant within 15 business days after receipt of the Assignment
Notice:  (i) grant such consent (provided that Landlord shall further have the
right to review and approve or disapprove the proposed form of sublease prior to
the effective date of any such subletting), (ii) refuse such consent, in its
reasonable discretion; or (iii) except in connection with a Permitted
Assignment, terminate this Lease with respect to the space described in the
Assignment Notice as of the Assignment Date (an “Assignment Termination”). Among
other reasons, it shall be reasonable for Landlord to withhold its consent in
any of these instances:  (1) the proposed assignee or subtenant is a
governmental agency; (2) in Landlord’s reasonable judgment, the use of the
Premises by the proposed assignee or subtenant would entail any alterations that
would lessen the value of the leasehold improvements in the Premises, or would
require increased services by Landlord; (3) in Landlord’s reasonable judgment,
the proposed assignee or subtenant is engaged in areas of scientific research or
other business concerns that are controversial; (4) in Landlord’s reasonable
judgment, the proposed assignee or subtenant lacks the creditworthiness to
support the financial obligations it will incur under the proposed assignment or
sublease; (5) in Landlord’s reasonable judgment, the character, reputation, or
business of the proposed assignee or subtenant is inconsistent with the desired
tenant-mix or the quality of other tenancies in the Project or is inconsistent
with the type and quality of the nature of the Building; (6) Landlord has
received from any prior landlord to the proposed assignee or subtenant a
negative report concerning such prior landlord’s experience with the proposed
assignee or subtenant; (7) Landlord has experienced previous defaults by or is
in litigation with the proposed assignee or subtenant; (8) the use of the
Premises by the proposed assignee or subtenant will violate any applicable Legal
Requirement; (9) the proposed assignee or subtenant, or any entity that,
directly or indirectly, controls, is

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 21

controlled by, or is under common control with the proposed assignee or
subtenant, is then an occupant of the Project; (10) the proposed assignee or
subtenant is an entity with whom Landlord is negotiating to lease space in the
Project; or (11) the assignment or sublease is prohibited by Landlord’s lender.
If Landlord delivers notice of its election to exercise an Assignment
Termination, Tenant shall have the right to withdraw such Assignment Notice by
written notice to Landlord of such election within 5 business days after
Landlord’s notice electing to exercise the Assignment Termination.  If Tenant
withdraws such Assignment Notice, this Lease shall continue in full force and
effect.  If Tenant does not withdraw such Assignment Notice, this Lease, and the
term and estate herein granted, shall terminate as of the Assignment Date with
respect to the space described in such Assignment Notice.  If this Lease is
terminated with respect to less than the entire Premises, then the Base Rent and
Operating Expenses payable under this Lease shall be proportionately reduced. No
failure of Landlord to exercise any such option to terminate this Lease, or to
deliver a timely notice in response to the Assignment Notice, shall be deemed to
be Landlord’s consent to the proposed assignment, sublease or other
transfer.  Tenant shall pay to Landlord a fee equal to Two Thousand Five Hundred
Dollars ($2,500) in connection with its consideration of any Assignment Notice
and/or its preparation or review of any consent documents.  Notwithstanding the
foregoing, Landlord’s consent to an assignment of this Lease or a subletting of
any portion of the Premises to any entity controlling, controlled by or under
common control with Tenant (a “Control Permitted Assignment”) shall not be
required, provided that Landlord shall have the right to approve the form of any
such sublease or assignment, which approval shall not be unreasonably withheld,
conditioned or delayed.  In addition, Tenant shall have the right to assign this
Lease, upon 30 days prior written notice to Landlord ((x) unless Tenant is
prohibited from providing such notice by applicable Legal Requirements in which
case Tenant shall notify Landlord promptly thereafter, and (y) if the
transaction is subject to confidentiality requirements, Tenant’s advance
notification shall be subject to Landlord’s execution of a non-disclosure
agreement reasonably acceptable to Landlord and Tenant) but without obtaining
Landlord’s prior written consent, to a corporation or other entity which is a
successor-in-interest to Tenant, by way of merger, consolidation or corporate
reorganization, or by the purchase of all or substantially all of the assets or
the ownership interests of Tenant provided that (i) such merger or
consolidation, or such acquisition or assumption, as the case may be, is for a
good business purpose and not principally for the purpose of transferring the
Lease, and (ii) the net worth (as determined in accordance with generally
accepted accounting principles (“GAAP”)) of the assignee is not less than the
greater of the net worth (as determined in accordance with GAAP) of Tenant as of
(A) the Commencement Date, or (B) as of the date of Tenant’s most current
quarterly or annual financial statements, and (iii) such assignee shall agree in
writing to assume all of the terms, covenants and conditions of this Lease (a
“Corporate Permitted Assignment”). Control Permitted Assignments and Corporate
Permitted Assignments are hereinafter referred to as “Permitted Assignments.”

(c)Additional Conditions.  As a condition to any such assignment or subletting,
whether or not Landlord’s consent is required, Landlord may require:

(i)that any assignee or subtenant agree, in writing at the time of such
assignment or subletting, that if Landlord gives such party notice that Tenant
is in default under this Lease, such party shall thereafter make all payments
otherwise due Tenant directly to Landlord, which payments will be received by
Landlord without any liability except to credit such payment against those due
under the Lease, and any such third party shall agree to attorn to Landlord or
its successors and assigns should this Lease be terminated for any reason;
provided, however, in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; and

(ii)A list of Hazardous Materials, certified by the proposed assignee or
sublessee to be true and correct, which the proposed assignee or sublessee
intends to use, store, handle, treat, generate in or release or dispose of from
the Premises, together with copies of all documents relating to such use,
storage, handling, treatment, generation, release or disposal of Hazardous
Materials by the proposed assignee or subtenant in the Premises or on the
Project, prior to the proposed assignment or subletting, including, without
limitation:  permits; approvals; reports and correspondence; storage and
management plans; plans relating to the installation of any storage tanks to be
installed in or under the Project (provided, said installation of tanks shall
only be permitted after Landlord has given its written consent to do so, which
consent may be withheld in Landlord’s sole and absolute discretion); and all
closure plans or any other documents required by

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 22

any and all federal, state and local Governmental Authorities for any storage
tanks installed in, on or under the Project for the closure of any such
tanks.  Neither Tenant nor any such proposed assignee or subtenant is required,
however, to provide Landlord with any portion(s) of the such documents
containing information of a proprietary nature which, in and of themselves, do
not contain a reference to any Hazardous Materials or hazardous activities.

(d)No Release of Tenant, Sharing of Excess Rents.  Notwithstanding any
assignment or subletting, Tenant and any guarantor or surety of Tenant’s
obligations under this Lease shall at all times remain fully and primarily
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease.  Except in connection with a
Permitted Assignment, if the Rent due and payable by a sublessee or assignee (or
a combination of the rental payable under such sublease or assignment plus any
bonus or other consideration therefor or incident thereto in any form) exceeds
the sum of the rental payable under this Lease, (excluding however, any Rent
payable under this Section) and actual and reasonable brokerage fees, legal
costs, tenant improvements allowance, commercially reasonable free rent or
commercially reasonable concessions, and any design or construction fees
directly related to and required pursuant to the terms of any such sublease)
(“Excess Rent”), then Tenant shall be bound and obligated to pay Landlord as
Additional Rent hereunder 50% of such Excess Rent within 10 days following
receipt thereof by Tenant.  If Tenant shall sublet the Premises or any part
thereof, Tenant hereby immediately and irrevocably assigns to Landlord, as
security for Tenant’s obligations under this Lease, all rent from any such
subletting, and Landlord as assignee and as attorney-in-fact for Tenant, or a
receiver for Tenant appointed on Landlord’s application, may collect such rent
and apply it toward Tenant’s obligations under this Lease; except that, until
the occurrence of a Default, Tenant shall have the right to collect such rent.

(e)No Waiver.  The consent by Landlord to an assignment or subletting shall not
relieve Tenant or any assignees of this Lease or any sublessees of the Premises
from obtaining the consent of Landlord to any further assignment or subletting
nor shall it release Tenant or any assignee or sublessee of Tenant from full and
primary liability under the Lease.  The acceptance of Rent hereunder, or the
acceptance of performance of any other term, covenant, or condition thereof,
from any other person or entity shall not be deemed to be a waiver of any of the
provisions of this Lease or a consent to any subletting, assignment or other
transfer of the Premises.

(f)Prior Conduct of Proposed Transferee.  Notwithstanding any other provision of
this Section 22, if (i) the proposed assignee or sublessee of Tenant has been
required by any prior landlord, lender or Governmental Authority to take
remedial action in connection with Hazardous Materials contaminating a property,
where the contamination resulted from such party’s action or use of the property
in question, (ii) the proposed assignee or sublessee is subject to an
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority), or (iii) because of
the existence of a pre-existing environmental condition in the vicinity of or
underlying the Project, the risk that Landlord would be targeted as a
responsible party in connection with the remediation of such pre-existing
environmental condition would be materially increased or exacerbated by the
proposed use of Hazardous Materials by such proposed assignee or sublessee,
Landlord shall have the absolute right to refuse to consent to any assignment or
subletting to any such party.

23.Estoppel Certificate.  Tenant shall, within 10 business days of written
notice from Landlord, execute, acknowledge and deliver a statement in writing in
any form reasonably requested by a proposed lender or purchaser, (i) certifying
that this Lease is unmodified and in full force and effect (or, if modified,
stating the nature of such modification and certifying that this Lease as so
modified is in full force and effect) and the dates to which the rental and
other charges are paid in advance, if any, (ii) acknowledging that, to Tenant’s
knowledge, there are not any uncured defaults on the part of Landlord hereunder,
or specifying such defaults if any are claimed, and (iii) setting forth such
further information with respect to the status of this Lease or the Premises as
may be reasonably requested thereon.  Any such statement may be relied upon by
any prospective purchaser or encumbrancer of all or any portion of the real
property of which the Premises are a part.  Tenant’s failure to deliver such
statement within 5 days

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 23

after Tenant’s receipt of a second written notice from Landlord delivered after
the expiration of the initial 10 business day period shall, at the option of
Landlord, constitute a Default under this Lease, and, in any event, shall be
conclusive upon Tenant that the Lease is in full force and effect and without
modification except as may be represented by Landlord in any certificate
prepared by Landlord and delivered to Tenant for execution.  

24.Quiet Enjoyment.  So long as Tenant is not in Default under this Lease,
Tenant shall, subject to the terms of this Lease, at all times during the Term,
have peaceful and quiet enjoyment of the Premises against any person claiming
by, through or under Landlord.

25.Prorations.  All prorations required or permitted to be made hereunder shall
be made on the basis of a 360 day year and 30 day months.

26.Rules and Regulations.  Tenant shall, at all times during the Term and any
extension thereof, comply with all reasonable and non-discriminatory rules and
regulations at any time or from time to time established by Landlord covering
use of the Premises and the Project, provided that Landlord provides reasonable
advance written notice thereof.  The current rules and regulations are attached
hereto as Exhibit E.  If there is any conflict between said rules and
regulations and other provisions of this Lease, the terms and provisions of this
Lease shall control.  Landlord shall not have any liability or obligation for
the breach of any rules or regulations by other tenants in the Project and shall
not enforce such rules and regulations in a discriminatory manner.

27.Subordination.  This Lease and Tenant’s interest and rights hereunder are
hereby made and shall be subject and subordinate at all times to the lien of any
Mortgage now existing or hereafter created on or against the Project or the
Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant; provided,
however that so long as there is no Default hereunder, Tenant’s right to
possession of the Premises shall not be disturbed by the Holder of any such
Mortgage.  Tenant agrees, at the election of the Holder of any such Mortgage, to
attorn to any such Holder.  Tenant agrees, within 10 days following Landlord
written demand, to execute, acknowledge and deliver such instruments, confirming
such subordination, and such instruments of attornment as shall be reasonably
requested by any such Holder, provided any such instruments contain commercially
reasonable non-disturbance provisions assuring Tenant’s quiet enjoyment of the
Premises as set forth in Section 24 hereof.  Notwithstanding the foregoing, any
such Holder may at any time subordinate its Mortgage to this Lease, without
Tenant’s consent, by notice in writing to Tenant, and thereupon this Lease shall
be deemed prior to such Mortgage without regard to their respective dates of
execution, delivery or recording and in that event such Holder shall have the
same rights with respect to this Lease as though this Lease had been executed
prior to the execution, delivery and recording of such Mortgage and had been
assigned to such Holder.  The term “Mortgage” whenever used in this Lease shall
be deemed to include deeds of trust, security assignments and any other
encumbrances, and any reference to the “Holder” of a Mortgage shall be deemed to
include the beneficiary under a deed of trust.

28.Surrender.  Upon the expiration of the Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
substantially the same condition as received, subject to any Alterations or
Installations permitted by Landlord to remain in the Premises, free of Hazardous
Materials brought upon, kept, used, stored, handled, treated, generated in, or
released or disposed of from, the Premises by any person other than a Landlord
Party (collectively, “Tenant HazMat Operations”) and released of all Hazardous
Materials Clearances, broom clean, ordinary wear and tear and casualty loss and
condemnation covered by Sections 18 and 19 excepted.  At least 3 months prior to
the surrender of the Premises or such earlier date as Tenant may elect to cease
operations at the Premises, Tenant shall deliver to Landlord a narrative
description of the actions proposed (or required by any Governmental Authority)
to be taken by Tenant in order to surrender the Premises (including any
Installations permitted by Landlord to remain in the Premises) at the expiration
or earlier termination of the Term, free from any residual impact from the
Tenant HazMat Operations and otherwise released for unrestricted use and
occupancy (the “Decommissioning and HazMat Closure Plan”).  Such Decommissioning
and HazMat Closure Plan shall be accompanied by a current listing of (i) all
Hazardous

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 24

Materials licenses and permits held by or on behalf of any Tenant Party with
respect to the Premises, and (ii) all Hazardous Materials used, stored, handled,
treated, generated, released or disposed of from the Premises, and shall be
subject to the review and approval of Landlord’s environmental consultant, which
approval shall not be unreasonably withheld, conditioned or delayed.  In
connection with the review and approval of the Decommissioning and HazMat
Closure Plan, upon the request of Landlord, Tenant shall deliver to Landlord or
its consultant such additional non-proprietary information concerning Tenant
HazMat Operations as Landlord shall reasonably request.  On or before such
surrender, Tenant shall deliver to Landlord evidence that the approved
Decommissioning and HazMat Closure Plan shall have been satisfactorily completed
and Landlord shall have the right, subject to reimbursement at Tenant’s expense
as set forth below, to cause Landlord’s environmental consultant to inspect the
Premises and perform such additional procedures as may be deemed reasonably
necessary to confirm that the Premises are, as of the effective date of such
surrender or early termination of the Lease, free from any residual impact from
Tenant HazMat Operations.  Tenant shall reimburse Landlord, as Additional Rent,
for the actual out-of-pocket expense incurred by Landlord for Landlord’s
environmental consultant to review and approve the Decommissioning and HazMat
Closure Plan and to visit the Premises and verify satisfactory completion of the
same, which cost shall not exceed $2,500.  Landlord shall have the unrestricted
right to deliver such Decommissioning and HazMat Closure Plan and any report by
Landlord’s environmental consultant with respect to the surrender of the
Premises to third parties.

If Tenant shall fail to prepare or submit a Decommissioning and HazMat Closure
Plan approved by Landlord, or if Tenant shall fail to complete the approved
Decommissioning and HazMat Closure Plan, or if such Decommissioning and HazMat
Closure Plan, whether or not approved by Landlord, shall fail to adequately
address any residual effect of Tenant HazMat Operations in, on or about the
Premises, Landlord shall have the right to take such actions as Landlord may
deem reasonable or appropriate to assure that the Premises and the Project are
surrendered free from any residual impact from Tenant HazMat Operations, the
cost of which actions shall be reimbursed by Tenant as Additional Rent, without
regard to the limitation set forth in the first paragraph of this Section 28.

Tenant shall immediately return to Landlord all keys and/or access cards to
parking, the Project, restrooms or all or any portion of the Premises furnished
to or otherwise procured by Tenant.  If any such access card or key is lost,
Tenant shall pay to Landlord, at Landlord’s election, either the cost of
replacing such lost access card or key or the cost of reprogramming the access
security system in which such access card was used or changing the lock or locks
opened by such lost key.  Any Tenant’s Property, Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and/or disposition of such property.  All obligations of
Tenant hereunder not fully performed as of the termination of the Term,
including the obligations of Tenant under Section 30 hereof, shall survive the
expiration or earlier termination of the Term, including, without limitation,
indemnity obligations, payment obligations with respect to Rent and obligations
concerning the condition and repair of the Premises.

29.Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY LAW, TENANT AND LANDLORD
WAIVE ANY RIGHT TO TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND
TENANT ARISING OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

30.Environmental Requirements.

(a)Prohibition/Compliance/Indemnity.  Tenant shall not cause or permit any
Hazardous Materials (as hereinafter defined) to be brought upon, kept, used,
stored, handled, treated, generated  in or about, or released or disposed of
from, the Premises or the Project in violation of applicable Environmental
Requirements (as hereinafter defined) by Tenant or any Tenant Party.  If Tenant
breaches the obligation stated in the preceding sentence, or if the presence of
Hazardous Materials in the Premises during the Tenant’s occupancy of the
Premises or any holding over results in contamination of the Premises, the

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 25

Project or any adjacent property or if contamination of the Premises, the
Project or any adjacent property by Hazardous Materials brought into, kept,
used, stored, handled, treated, generated in or about, or released or disposed
of from, the Premises by anyone other than Landlord and Landlord’s employees,
agents and contractors otherwise occurs during Tenant’s occupancy of the
Premises or any holding over, Tenant hereby indemnifies and shall defend and
hold Landlord, its officers, directors, employees, agents and contractors
harmless from any and all actions (including, without limitation, remedial or
enforcement actions of any kind, administrative or judicial proceedings, and
orders or judgments arising out of or resulting therefrom), costs, claims,
damages (including, without limitation, punitive damages and damages based upon
diminution in value of the Premises or the Project, or the loss of, or
restriction on, use of the Premises or any portion of the Project), expenses
(including, without limitation, reasonable attorneys’, consultants’ and experts’
fees, court costs and amounts paid in settlement of any claims or actions),
fines, forfeitures or other civil, administrative or criminal penalties,
injunctive or other relief (whether or not based upon personal injury, property
damage, or contamination of, or adverse effects upon, the environment, water
tables or natural resources), liabilities or losses (collectively,
“Environmental Claims”) which arise during or after the Term as a result of such
contamination.  This indemnification of Landlord by Tenant includes, without
limitation, costs incurred in connection with any investigation of site
conditions or any cleanup, treatment, remedial, removal, or restoration work
required by any federal, state or local Governmental Authority because of
Hazardous Materials present in the air, soil or ground water above, on, or under
the Premises.  Without limiting the foregoing, if the presence of any Hazardous
Materials on the Premises, the Building, the Project or any adjacent property
caused or permitted by Tenant or any Tenant Party results in any contamination
of the Premises, the Building, the Project or any adjacent property, Tenant
shall promptly take all actions at its sole expense and in accordance with
applicable Environmental Requirements as are necessary to return the Premises,
the Building, the Project or any adjacent property to the condition existing
prior to the time of such contamination, provided that Landlord’s approval of
such action shall first be obtained, which approval shall not unreasonably be
withheld, conditioned or delayed so long as such actions would not potentially
have any material adverse long-term or short-term effect on the Premises, the
Building or the Project. Notwithstanding anything to the contrary contained in
Section 28 or this Section 30, Tenant shall not be responsible for, and the
indemnification and hold harmless obligation set forth in this paragraph shall
not apply to (i) contamination in the Premises which Tenant can prove existed in
the Premises immediately prior to the Commencement Date, (ii) the presence of
any Hazardous Materials in the Premises which Tenant can prove migrated from
outside of the Premises into the Premises, or (iii) contamination caused by
Landlord or any Landlord’s employees, agents and contractors, unless in either
case, the presence of such Hazardous Materials (x) is the result of a breach by
Tenant of any of its obligations under this Lease, or (y) was caused,
contributed to or exacerbated by Tenant or any Tenant Party.

(b)Business.  Landlord acknowledges that it is not the intent of this Section 30
to prohibit Tenant from using the Premises for the Permitted Use.  Tenant may
operate its business according to prudent industry practices so long as the use
or presence of Hazardous Materials is strictly and properly monitored according
to all then applicable Environmental Requirements.  As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Commencement Date a
list identifying each type of Hazardous Materials to be brought upon, kept,
used, stored, handled, treated, generated on, or released or disposed of from,
the Premises and setting forth any and all governmental approvals or permits
required in connection with the presence, use, storage, handling, treatment,
generation, release or disposal of such Hazardous Materials on or from the
Premises (“Hazardous Materials List”).  Upon Landlord’s request (not more than
once in any given calendar year), or any time that Tenant is required to deliver
a Hazardous Materials List to any Governmental Authority (e.g., the fire
department) in connection with Tenant’s use or occupancy of the Premises, Tenant
shall deliver to Landlord a copy of such Hazardous Materials List.  Tenant shall
deliver to Landlord true and correct copies of the following documents (the “Haz
Mat Documents”) relating to the use, storage, handling, treatment, generation,
release or disposal of Hazardous Materials prior to the Commencement Date, or if
unavailable at that time, concurrent with the receipt from or submission to a
Governmental Authority:  permits; approvals; reports and correspondence; storage
and management plans, notice of violations of any Legal Requirements; plans
relating to the installation of any storage tanks to be installed in or under
the Project (provided, said installation of tanks shall only be permitted after
Landlord has given Tenant its written consent to do so, which consent may be
withheld in Landlord’s sole and

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 26

absolute discretion); all closure plans or any other documents required by any
and all federal, state and local Governmental Authorities for any storage tanks
installed in, on or under the Project for the closure of any such tanks; and a
Surrender Plan (to the extent surrender in accordance with Section 28 cannot be
accomplished in 3 months).  Tenant is not required, however, to provide Landlord
with any portion(s) of the Haz Mat Documents containing information of a
proprietary nature which, in and of themselves, do not contain a reference to
any Hazardous Materials or hazardous activities.  It is not the intent of this
Section to provide Landlord with information which could be detrimental to
Tenant’s business should such information become possessed by Tenant’s
competitors.

(c)Tenant Representation and Warranty.  Tenant hereby represents and warrants to
Landlord that (i) neither Tenant nor, to the best of Tenant’s knowledge, any of
its legal predecessors has been required by any prior landlord, lender or
Governmental Authority at any time to take remedial action in connection with
Hazardous Materials contaminating a property which contamination was permitted
by Tenant of such predecessor or resulted from Tenant’s or such predecessor’s
action or use of the property in question, and (ii) Tenant is not subject to any
enforcement order issued by any Governmental Authority in connection with the
use, storage, handling, treatment, generation, release or disposal of Hazardous
Materials (including, without limitation, any order related to the failure to
make a required reporting to any Governmental Authority).  If Landlord
determines that this representation and warranty was not true as of the date of
this lease, Landlord shall have the right to terminate this Lease in Landlord’s
sole and absolute discretion.

(d)Testing.  Landlord shall have the right to conduct annual tests of the
Premises to determine whether any contamination of the Premises or the Project
has occurred as a result of Tenant’s use.  Tenant shall be required to pay the
actual and reasonable cost of such annual test of the Premises if there is
violation of this Section 30 or if contamination for which Tenant is responsible
under this Section 30 is identified; provided, however, that if Tenant conducts
its own tests of the Premises using third party contractors and test procedures
acceptable to Landlord which tests are certified to Landlord, Landlord shall
accept such tests in lieu of the annual tests to be paid for by Tenant.  In
addition, at any time, and from time to time, prior to the expiration or earlier
termination of the Term, Landlord shall have the right to conduct appropriate
tests of the Premises and the Project to determine if contamination has occurred
as a result of Tenant’s use of the Premises.  In connection with such testing,
upon the request of Landlord, Tenant shall deliver to Landlord or its consultant
such non-proprietary information concerning the use of Hazardous Materials in or
about the Premises by Tenant or any Tenant Party.  If contamination has occurred
for which Tenant is liable under this Section 30, Tenant shall pay all actual
and reasonable costs to conduct such tests.  If no such contamination is found,
Landlord shall pay the costs of such tests (which shall not constitute an
Operating Expense).  Landlord shall provide Tenant with a copy of all third
party, non-confidential reports and tests of the Premises made by or on behalf
of Landlord during the Term without representation or warranty and subject to a
confidentiality agreement.  Tenant shall, at its sole cost and expense, promptly
and satisfactorily remediate any environmental conditions identified by such
testing for which Tenant is responsible under this Lease in accordance with all
Environmental Requirements.  Landlord’s receipt of or satisfaction with any
environmental assessment in no way waives any rights which Landlord may have
against Tenant. Tenant shall have the right to have a Tenant representative
present while Landlord conducts tests in the Premises pursuant to this Section
30(d).

(e)Control Areas.  Tenant shall have the use of 100% of the control area
designated as control area 1 and 50% of the control area designated as control
area 3 on Exhibit H attached hereto.  For the avoidance of doubt, Tenant shall
not have rights with respect to any other control areas at the Project.

(f)Underground Tanks.  Tenant shall have no right to use or install any
underground or other storage tanks at the Project.

(g)Tenant’s Obligations.  Tenant’s obligations under this Section 30 shall
survive the expiration or earlier termination of the Lease.  During any period
of time after the expiration or earlier termination of this Lease required by
Tenant or Landlord to complete the removal from the Premises of any Hazardous
Materials for which Tenant is responsible under this Lease (including, without
limitation, the release and termination of any licenses or permits restricting
the use of the Premises and the completion

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 27

of the approved Surrender Plan), Tenant shall continue to pay the full Rent in
accordance with this Lease for any portion of the Premises not relet by Landlord
in Landlord’s sole discretion, which Rent shall be prorated daily.

(h)Definitions.  As used herein, the term “Environmental Requirements” means all
applicable present and future statutes, regulations, ordinances, rules, codes,
judgments, orders or other similar enactments of any Governmental Authority
regulating or relating to health, safety, or environmental conditions on, under,
or about the Premises or the Project, or the environment, including without
limitation, the following:  the Comprehensive Environmental Response,
Compensation and Liability Act; the Resource Conservation and Recovery Act; and
all state and local counterparts thereto, and any regulations or policies
promulgated or issued thereunder.  As used herein, the term “Hazardous
Materials” means and includes any substance, material, waste, pollutant, or
contaminant listed or defined as hazardous or toxic, or regulated by reason of
its impact or potential impact on humans, animals and/or the environment under
any Environmental Requirements, asbestos and petroleum, including crude oil or
any fraction thereof, natural gas liquids, liquefied natural gas, or synthetic
gas usable for fuel (or mixtures of natural gas and such synthetic gas).  As
defined in Environmental Requirements, Tenant is and shall be deemed to be the
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant or any Tenant Party, and the wastes,
by-products, or residues generated, resulting, or produced therefrom.

31.Tenant’s Remedies/Limitation of Liability.  Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary).  Upon any default by Landlord, Tenant shall give notice by
registered or certified mail to any Holder of a Mortgage covering the Premises
and to any landlord of any lease of property in or on which the Premises are
located and Tenant shall offer such Holder and/or landlord a reasonable
opportunity to cure the default, including time to obtain possession of the
Project by power of sale or a judicial action if such should prove necessary to
effect a cure; provided Landlord shall have furnished to Tenant in writing the
names and addresses of all such persons who are to receive such notices.  All
obligations of Landlord hereunder shall be construed as covenants, not
conditions; and, except as may be otherwise expressly provided in this Lease,
Tenant may not terminate this Lease for breach of Landlord’s obligations
hereunder.

All obligations of Landlord under this Lease will be binding upon Landlord only
during the period of its ownership of the Premises and not thereafter.  The term
“Landlord” in this Lease shall mean only the owner for the time being of the
Premises.  Upon the transfer by such owner of its interest in the Premises and
assumption of this Lease by the transferee from and after the transfer, such
owner shall thereupon be released and discharged from all obligations of
Landlord thereafter accruing, but such obligations shall be binding during the
Term upon each new owner for the duration of such owner’s ownership.

32.Inspection and Access.  Landlord and Landlord’s representatives may enter the
Premises during business hours on not less than 48 hours advance written notice
(except in the case of emergencies in which case no such notice shall be
required and such entry may be at any time) for the purpose of effecting any
such repairs, inspecting the Premises, showing the Premises to prospective
purchasers and, during the last 12 months of the Term, to prospective tenants or
for any other business purpose.  Landlord shall use reasonable efforts to
minimize interference with Tenant’s operations in the Premises during any entry
into the Premises by Landlord pursuant to this Section 32.  Landlord may erect a
suitable sign on the Premises stating the Premises are available to let or that
the Project is available for sale.  Landlord may grant easements, make public
dedications, designate Common Areas and create restrictions on or about the
Premises, provided that no such easement, dedication, designation or restriction
materially, adversely affects Tenant’s access to or use or occupancy of the
Premises for the Permitted Use or Tenant’s parking (other than on a temporary
basis).  At Landlord’s request, Tenant shall execute such instruments as may be
necessary for such easements, dedications or restrictions, provided that such
instruments do not materially increase Tenant’s obligations or decrease Tenant’s
rights under this Lease.  Tenant shall at all times, except in the case of
emergencies, have the right to escort Landlord or its agents, representatives,
contractors or guests while the same are in the Premises, provided such escort
does not materially and

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 28

adversely affect Landlord’s access rights hereunder.  Landlord shall comply with
Tenant’s reasonable safety and security requirements with respect to entering
the Premises; provided, however, that Tenant has notified Landlord of such
safety and security requirements prior to Landlord’s entry into the Premises.  

33.Security.  Tenant acknowledges and agrees that security devices and services,
if any, while intended to deter crime may not in given instances prevent theft
or other criminal acts and that Landlord is not providing any security services
with respect to the Premises.  Tenant agrees that Landlord shall not be liable
to Tenant for, and Tenant waives any claim against Landlord with respect to, any
loss by theft or any other damage suffered or incurred by Tenant in connection
with any unauthorized entry into the Premises or any other breach of security
with respect to the Premises.  Tenant shall be solely responsible for the
personal safety of Tenant’s officers, employees, agents, contractors, guests and
invitees while any such person is in, on or about the Premises and/or the
Project.  Tenant shall at Tenant’s cost obtain insurance coverage to the extent
Tenant desires protection against such criminal acts.

34.Force Majeure.  Except for the payment of Rent, neither Landlord nor Tenant
shall be held responsible or liable for delays in the performance of its
obligations hereunder when caused by, related to, or arising out of acts of God,
sinkholes or subsidence, strikes, lockouts, or other labor disputes, embargoes,
quarantines, weather, national, regional, or local disasters, calamities, or
catastrophes, inability to obtain labor or materials (or reasonable substitutes
therefor) at reasonable costs or failure of, or inability to obtain, utilities
necessary for performance, governmental restrictions, orders, limitations,
regulations, or controls, national emergencies, delay in issuance or revocation
of permits, enemy or hostile governmental action, terrorism, insurrection,
riots, civil disturbance or commotion, fire or other casualty, and other causes
or events beyond their reasonable control (“Force Majeure”).

35.Brokers.  Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker”) in
connection with this transaction and that no Broker brought about this
transaction, other than CBRE and Cushman & Wakefield.  Landlord and Tenant each
hereby agree to indemnify and hold the other harmless from and against any
claims by any Broker, other than CBRE and Cushman & Wakefield, claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this leasing transaction. Landlord
shall be responsible for all commissions due to CBRE and Cushman & Wakefield
arising out of the execution of this Lease in accordance with the terms of a
separate written agreement between Landlord, on the one hand, and CBRE and
Cushman & Wakefield, on the other hand.

36.Limitation on Landlord’s Liability.  NOTWITHSTANDING ANYTHING SET FORTH
HEREIN OR IN ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT TO THE
CONTRARY:  (A) LANDLORD SHALL NOT BE LIABLE TO TENANT OR ANY OTHER PERSON FOR
(AND TENANT AND EACH SUCH OTHER PERSON ASSUME ALL RISK OF) LOSS, DAMAGE OR
INJURY, WHETHER ACTUAL OR CONSEQUENTIAL TO:  TENANT’S PERSONAL PROPERTY OF EVERY
KIND AND DESCRIPTION, INCLUDING, WITHOUT LIMITATION TRADE FIXTURES, EQUIPMENT,
INVENTORY, SCIENTIFIC RESEARCH, SCIENTIFIC EXPERIMENTS, LABORATORY ANIMALS,
PRODUCT, SPECIMENS, SAMPLES, AND/OR SCIENTIFIC, BUSINESS, ACCOUNTING AND OTHER
RECORDS OF EVERY KIND AND DESCRIPTION KEPT AT THE PREMISES AND ANY AND ALL
INCOME DERIVED OR DERIVABLE THEREFROM; (B) THERE SHALL BE NO PERSONAL RECOURSE
TO LANDLORD FOR ANY ACT OR OCCURRENCE IN, ON OR ABOUT THE PREMISES OR ARISING IN
ANY WAY UNDER THIS LEASE OR ANY OTHER AGREEMENT BETWEEN LANDLORD AND TENANT WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND ANY LIABILITY OF LANDLORD HEREUNDER
SHALL BE STRICTLY LIMITED SOLELY TO LANDLORD’S INTEREST IN THE PROJECT OR ANY
PROCEEDS FROM SALE OR CONDEMNATION THEREOF AND ANY INSURANCE PROCEEDS PAYABLE IN
RESPECT OF LANDLORD’S INTEREST IN THE PROJECT OR IN CONNECTION WITH ANY SUCH
LOSS; AND (C) IN NO EVENT SHALL ANY PERSONAL LIABILITY BE ASSERTED AGAINST
LANDLORD IN CONNECTION WITH THIS LEASE NOR SHALL ANY RECOURSE BE HAD TO ANY
OTHER PROPERTY OR ASSETS OF LANDLORD OR ANY OF LANDLORD’S OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS OR CONTRACTORS.  UNDER NO CIRCUMSTANCES SHALL LANDLORD OR ANY
OF LANDLORD’S OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR CONTRACTORS BE

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 29

LIABLE FOR INJURY TO TENANT’S BUSINESS OR FOR ANY LOSS OF INCOME OR PROFIT
THEREFROM.

37.Severability.  If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby.  It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in effect to such illegal, invalid or unenforceable clause or provision
as shall be legal, valid and enforceable.

38.Signs; Exterior Appearance.  Tenant shall not, without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion:  (i) attach any awnings, exterior lights, decorations, balloons,
flags, pennants, banners, painting or other projection to any outside wall of
the Project, (ii) use any curtains, blinds, shades or screens other than
Landlord’s standard window coverings, (iii) coat or otherwise sunscreen the
interior or exterior of any windows, (iv) place any bottles, parcels, or other
articles on the window sills, (v) place any equipment, furniture or other items
of personal property on any exterior balcony, or (vi) paint, affix or exhibit on
any part of the Premises or the Project any signs, notices, window or door
lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises.  Interior signs on doors and the
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at the sole cost and expense of Tenant, and shall be of a size, color and type
reasonably acceptable to Landlord.  Nothing may be placed on the exterior of
corridor walls or corridor doors other than Landlord’s standard lettering.  The
directory tablet shall be provided exclusively for the display of the name and
location of tenants.

39.Right to Extend Term.  Tenant shall have the right to extend the Term of the
Lease upon the following terms and conditions:

(a)Extension Right. Tenant shall have 1 right (the “Extension Right”) to extend
the Base Term for five (5) years (the “Extension Term”) on the same terms and
conditions as this Lease (other than with respect to Base Rent) by giving
Landlord written notice of its election to exercise the Extension Right at least
9 months prior to the expiration of the Base Term of the Lease. Upon the
commencement of the Extension Term, Base Rent shall be payable at the Market
Rate (as defined below). Base Rent shall thereafter be adjusted on each annual
anniversary of the commencement of such Extension Term by a percentage as
determined by Landlord and agreed to by Tenant at the time the Market Rate is
determined, or as determined by arbitration pursuant to Section 39(b) below. As
used herein, “Market Rate” shall mean the arm’s length fair market annual rental
rate per rentable square foot rate that comparable landlords of comparable
buildings have accepted in current transactions from non-equity (i.e., not being
offered equity in the buildings) and nonaffiliated tenants of similar financial
strength for space of comparable size, quality (including all tenant
improvements, Alterations and other improvements) and floor height in Class A
laboratory/office buildings in Torrey Pines for a comparable term, with the
determination of the Market Rate to take into account all relevant factors,
including tenant inducements, views, parking costs, age of the building and
mechanical systems serving the Premises, leasing commissions, allowances or
concessions, if any. If, on or before the date which is 180 days prior to the
expiration of the Base Term of this Lease, Tenant has not agreed with Landlord’s
determination of the Market Rate and the rent escalations during the Extension
Term after negotiating in good faith, Tenant shall be deemed to have elected
arbitration as described in Section 39(b).  Tenant acknowledges and agrees that,
if Tenant has elected to exercise the Extension Right by delivering notice to
Landlord as required in this Section 39(a), Tenant shall have no right
thereafter to rescind or elect not to extend the term of the Lease for the
Extension Term.

(b)Arbitration.  

(i)Within 10 business days of Tenant’s notice to Landlord of its election (or
deemed election) to arbitrate Market Rate and rent escalations, each party shall
deliver to the other a proposal containing the Market Rate and rent escalations
that the submitting party believes to be correct (“Extension Proposal”).  If
either party fails to timely submit an Extension Proposal, the other party’s
submitted proposal shall determine the Base Rent and escalations for the
Extension

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 30

Term.  If both parties submit Extension Proposals, then Landlord and Tenant
shall meet within 7 business days after delivery of the last Extension Proposal
and make a good faith attempt to mutually appoint a single Arbitrator (and
defined below) to determine the Market Rate and rent escalations.  If Landlord
and Tenant are unable to agree upon a single Arbitrator, then each shall, by
written notice delivered to the other within 10 business days after the meeting,
select an Arbitrator.  If either party fails to timely give notice of its
selection for an Arbitrator, the other party’s submitted proposal shall
determine the Base Rent for the Extension Term.  The 2 Arbitrators so appointed
shall, within 5 business days after their appointment, appoint a third
Arbitrator.  If the 2 Arbitrators so selected cannot agree on the selection of
the third Arbitrator within the time above specified, then either party, on
behalf of both parties, may request such appointment of such third Arbitrator by
application to any state court of general jurisdiction in the jurisdiction in
which the Premises are located, upon 10 business days prior written notice to
the other party of such intent.

(ii)The authority of the Arbitrator(s) shall be limited strictly to a selection
of either Landlord’s Extension Proposal in its entirety or Tenant’s Extension
Proposal in its entirety as the Extension Proposal which most closely
approximates the Market Rate.  The Arbitrator(s) shall have no authority to
create an independent structure of the Market Rate, combine elements of both
Extension Proposals to create a third, or compromise or alter in any way any of
the components of the Extension Proposals submitted by the parties.  The
decision of the Arbitrator(s) shall be made within 30 days after the appointment
of a single Arbitrator or the third Arbitrator, as applicable.  The decision of
the single Arbitrator shall be final and binding upon the parties.  Each party
shall pay the fees and expenses of the Arbitrator appointed by or on behalf of
such party and the fees and expenses of the third Arbitrator shall be borne
equally by both parties.  If the Market Rate and escalations are not determined
by the first day of the Extension Term, then Tenant shall pay Landlord Base Rent
in an amount equal to the Base Rent in effect immediately prior to the Extension
Term and increased by the Rent Adjustment Percentage until such determination is
made.  After the determination of the Market Rate and escalations, the parties
shall make any necessary adjustments to such payments made by Tenant.  Landlord
and Tenant shall then execute an amendment recognizing the Market Rate and rent
escalations for the Extension Term.

(iii)An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and:  (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than 10
years of experience in the appraisal of improved office and laboratory real
estate in San Diego area, or (B) a licensed commercial real estate broker with
not less than 15 years of experience representing landlords and/or tenants in
the leasing of high tech or life sciences space in San Diego area, (ii) devoting
substantially all of their time to professional appraisal or brokerage work, as
applicable, at the time of appointment and (iii) be in all respects impartial
and disinterested.

(c)Rights Personal.  The Extension Right is personal to Tenant and any assignee
of a Permitted Transfer and is not otherwise assignable without Landlord’s
consent, which may be granted or withheld in Landlord’s sole discretion separate
and apart from any consent by Landlord to an assignment of Tenant’s interest in
the Lease.

(d)Exceptions.  Notwithstanding anything set forth above to the contrary, the
Extension Right shall, at Landlord’s option, not be in effect and Tenant may not
exercise the Extension Right during any period of time that Tenant is in Default
under any provision of this Lease.

40.Right to Expand.

(a)Right of First Refusal.  So long as Tenant is occupying 100% of the Premises,
the first time during the Term that Landlord intends to accept a written
proposal or deliver a counter proposal which Landlord would be willing to accept
(the “Pending Deal”) to lease the ROFR Space (as hereinafter defined) to a third
party, Landlord shall deliver to Tenant written notice (the “Pending Deal
Notice”) of the existence and terms of such Pending Deal.  For purposes of this
Section 40(a), “ROFR Space” that certain space in the Building commonly known as
Suite 225, containing 8,727 rentable square feet, which is not occupied

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 31

by a tenant or which is occupied by a then existing tenant whose lease is
expiring within 9 months or less and such tenant does not wish to renew (whether
or not such tenant has a right to renew) its occupancy of such space.  Tenant
shall be entitled to exercise its right under this Section 39(a) only with
respect to the entire space described in such Pending Deal Notice (“Identified
Space”), which Identified Space may include space at the Project in addition to
the ROFR Space.  Within 10 days after Tenant’s receipt of the Pending Deal
Notice, Tenant shall deliver to Landlord written notice (the “Space Acceptance
Notice”) if Tenant elects to lease the Identified Space.  Tenant’s right to
receive the Pending Deal Notice and election to lease or not lease the ROFR
Space pursuant to this Section 39(a) is hereinafter referred to as the “Right of
First Refusal.”  If Tenant elects to lease the Identified Space by delivering
the Space Acceptance Notice within the required 10 day period, Tenant shall be
deemed to agree to lease the Identified Space on the same general terms and
conditions as this Lease except that the terms of this Lease shall be modified
to reflect the terms of the Pending Deal Notice for the rental of the Identified
Space.  Tenant acknowledges that the term of the Lease with respect to the
Identified Space and the Term of the Lease with respect to the original Premises
may not be co-terminous.  If Tenant fails to deliver a Space Acceptance Notice
to Landlord within the required 10 day period, Tenant shall have deemed to have
forever waived its rights under this Section 40(a) with respect to the
Identified Space.

(b)Amended Lease.  If (i) Tenant fails to timely deliver a Space Acceptance
Notice, or (ii) after the expiration of a period of 10 business days after
Landlord’s delivery to Tenant of a lease amendment for Tenant’s lease of the
Identified Space, no lease amendment for the Identified Space, acceptable to
both parties each in their sole and absolute discretion, has been executed,
Tenant shall be deemed to have forever waived its right to lease the Identified
Space.

(c)Exceptions.  Notwithstanding the above, the Right of First Refusal shall, at
Landlord’s option, not be in effect and may not be exercised by Tenant:

(i)during any period of time that Tenant is in Default under any provision of
the Lease; or

(ii)if Tenant has been in Default under any provision of the Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period prior
to the date on which Tenant seeks to exercise the Right of First Refusal.

(d)Termination.  The Right of First Refusal shall, at Landlord’s option,
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of the Right of First Refusal, if, after such exercise, but
prior to the commencement date of the lease of such Identified Space, (i) Tenant
fails to timely cure any default by Tenant under the Lease; or (ii) Tenant has
Defaulted 3 or more times during the period from the date of the exercise of the
Right of First Refusal to the date of the commencement of the lease of the
Identified Space, whether or not such Defaults are cured.

(e)Rights Personal.  The Right of First Refusal is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease.

(f)No Extensions.  The period of time within which the Right of First Refusal
may be exercised shall not be extended or enlarged by reason of Tenant’s
inability to exercise Right of First Refusal.

41.The Alexandria Amenities.

(a)Generally.  ARE-SD Region No. 17, LLC, a Delaware limited liability company
(“The Alexandria Landlord”) has constructed certain amenities at the property
owned by The Alexandria Landlord located at 10996 Torreyana Road, San Diego,
California (“The Alexandria”), which, as of the date of this Lease, include,
without limitation, shared conference facilities (“Shared Conference
Facilities”), a fitness center and restaurant (collectively, the “Amenities”)
for non-exclusive use by (a) Tenant, (b) other tenants of the Project, (c)
Landlord, (d) the tenants of The Alexandria Landlord, (e)

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 32

The Alexandria Landlord, (e) other affiliates of Landlord, The Alexandria
Landlord and Alexandria Real Estate Equities, Inc. (“ARE”), (f) the tenants of
such other affiliates of Landlord, The Alexandria Landlord and ARE, and (g) any
other parties permitted by The Alexandria Landlord (collectively,
“Users”).  Landlord, The Alexandria Landlord, ARE, and all affiliates of
Landlord, Alexandria Landlord and ARE may be referred to collectively herein as
the “ARE Parties.”  Notwithstanding anything to the contrary contained herein,
Tenant acknowledges and agrees that The Alexandria Landlord shall have the
right, at the sole discretion of The Alexandria Landlord, to not make the
Amenities available for use by some or all currently contemplated Users
(including Tenant).  The Alexandria Landlord shall have the sole right to
determine all matters related to the Amenities including, without limitation,
relating to the reconfiguration, relocation, modification or removal of any of
the Amenities at The Alexandria and/or to revise, expand or discontinue any of
the services (if any) provided in connection with the Amenities.  Tenant
acknowledges and agrees that Landlord has not made any representations or
warranties regarding the availability of the Amenities and that Tenant is not
entering into this Lease relying on the continued availability of the Amenities
to Tenant.

(b)License.  Commencing on the Commencement Date, and so long as The Alexandria
and the Project continue to be owned by affiliates of ARE, Tenant shall have the
non-exclusive right to the use of the available Amenities in common with other
Users pursuant to the terms of this Section 41. Tenant shall be entitled to 2.5
passes to the fitness center located at The Alexandria per 1,000 rentable square
feet of the Premises for use by employees of Tenant employed at the
Premises.  If any employee of Tenant to whom a fitness center pass has been
issued ceases to be an employee of Tenant at the Premises or any employee to
whom an access card (which does not include a fitness center pass) has been
issued ceases to be an employee of Tenant at the Premises, Tenant shall,
promptly following such employee’s change in status, collect such employee’s
pass or access card, as applicable, deliver it to Landlord and so notify
Landlord of such employee’s change in status.  

Commencing on the Commencement Date, Tenant shall pay to Landlord a fixed fee
during Term equal to $2.16 per rentable square foot of the Premises per year
(“Amenities Fee”), which Amenities Fee shall by payable on the first day of each
month during the Term whether or not Tenant elects to use any or all of the
Amenities.  

If all of the Amenities at The Alexandria become materially unavailable for use
by Tenant (for any reason other than a Default by Tenant under this Lease or the
default by Tenant of any agreement(s) relating to the use of the Amenities by
Tenant) for a period in excess of 90 consecutive days, then, commencing on the
date that the Amenities in their entirety become materially unavailable for use
by Tenant and continuing for the period that the Amenities in their entirety
remain materially unavailable for use by Tenant, the Amenities Fee
then-currently payable by Tenant shall be abated.

(c)Shared Conference Facilities.  Use by Tenant of the Shared Conference
Facilities and restaurant at The Alexandria shall be in common with other Users
with scheduling procedures reasonably determined by The Alexandria Landlord or
The Alexandria Landlord’s then designated event operator (“Event
Operator”).  Tenant’s use of the Shared Conference Facilities shall be subject
to the payment by Tenant to The Alexandria Landlord of a fee equal to The
Alexandria Landlord’s quoted rates for the usage of the Shared Conference
Facilities in effect at the time of Tenant’s scheduling.  Tenant’s use of the
conference rooms in the Shared Conference Area shall be subject to availability
and The Alexandria Landlord (or, if applicable, Event Operator) reserves the
right to exercise its reasonable discretion in the event of conflicting
scheduling requests among Users.  Tenant hereby acknowledges that (i) Biocom/San
Diego, a California non-profit corporation (“Biocom”) has the right to reserve
the Shared Conference Facilities and any reservable dining area(s) included
within the Amenities for up to 50% of the time that such Shared Conference
Facilities and reservable dining area(s) are available for use by Users each
calendar month, and (ii) Illumina, Inc., a Delaware corporation, has the
exclusive use of the main conference room within the Shared Conference
Facilities for up to 4 days per calendar month.

Tenant shall be required to use the food service operator designated by The
Alexandria Landlord at The Alexandria (the “Designated Food and Beverage
Operator”) for any food and/or beverage service or catered events held by Tenant
in the Shared Conference Facilities.  As of the date of this Lease, the

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 33

Designated Food and Beverage Operator is The Farmer and the Seahorse.  The
Alexandria Landlord has the right, in its sole and absolute discretion, to
change the Designated Food and Beverage Operator at any time.  Tenant may not
use any vendors other than the Designated Food and Beverage Operator nor may
Tenant supply its own food and/or beverages in connection with any food and/or
beverage service or catered events held by Tenant in the Shared Conference
Facilities.

Tenant shall, at Tenant’s sole cost and expense, (i) be responsible for the
set-up of the Shared Conference Facilities in connection with Tenant’s use
(including, without limitation ensuring that Tenant has a sufficient number of
chairs and tables and the appropriate equipment), and (ii) surrender the Shared
Conference Facilities after each time that Tenant uses the Shared Conference
Facilities free of Tenant’s personal property, in substantially the same set up
and same condition as received, and free of any debris and trash.  If Tenant
fails to restore and surrender the Shared Conference Facilities as required by
sub-section (ii) of the immediately preceding sentence, such failure shall
constitute a “Shared Facilities Default.”  Each time that Landlord reasonably
determines that Tenant has committed a Shared Facilities Default, Tenant shall
be required to pay Landlord a penalty within 5 days after notice from Landlord
of such Shared Facilities Default.  The penalty payable by Tenant in connection
with the first Shared Facilities Default shall be $200.  The penalty payable
shall increase by $50 for each subsequent Shared Facilities Default (for the
avoidance of doubt, the penalty shall be $250 for the second Shared Facilities
Default, shall be $300 for the third Shared Facilities Default, etc.).  In
addition to the foregoing, Tenant shall be responsible for reimbursing The
Alexandria Landlord or Landlord, as applicable, for all reasonable out-of-pocket
costs expended by The Alexandria Landlord or Landlord, as applicable, in
repairing any damage to the Shared Conference Facilities, the Amenities, or The
Alexandria caused by Tenant or any Tenant Related Party.  The provisions of this
Section 41(c) shall survive the expiration or earlier termination of this Lease.

(d)Restaurant.  Tenant’s employees that have been issued an access card to The
Alexandria shall have the right, along with other Users, to access and use the
restaurant located at The Alexandria.  All such employees of Tenant shall be
entitled to a 20% discount on certain food items (not including alcohol)
purchased at the restaurant (on an individual basis and not with respect to
entire tables or checks), which discounts shall not be transferrable.

(e)Rules and Regulations.  Tenant shall be solely responsible for paying for any
and all ancillary services (e.g., audio visual equipment) provided to Tenant,
all food services operators  and any other third party vendors providing
services to Tenant at The Alexandria.  Tenant shall use the Amenities
(including, without limitation, the Shared Conference Facilities) in compliance
with all applicable Legal Requirements and any rules and regulations imposed by
The Alexandria Landlord or Landlord from time to time and in a manner that will
not interfere with the rights of other Users, which rules and regulations shall
be enforced in a non-discriminatory manner.  The use of Amenities other than the
Shared Conference Facilities by employees of Tenant shall be in accordance with
the terms and conditions of the standard licenses, indemnification and waiver
agreement required by The Alexandria Landlord or the operator of the Amenities
to be executed by all persons wishing to use such Amenities.  Neither The
Alexandria Landlord nor Landlord (nor, if applicable, any other affiliate of
Landlord) shall have any liability or obligation for the breach of any rules or
regulations by other Users with respect to the Amenities.  Tenant shall not make
any alterations, additions, or improvements of any kind to the Shared Conference
Facilities, the Amenities or The Alexandria.

Tenant acknowledges and agrees that The Alexandria Landlord shall have the right
at any time and from time to time to reconfigure, relocate, modify or remove any
of the Amenities at The Alexandria and/or to revise, expand or discontinue any
of the services (if any) provided in connection with the Amenities.

(f)Waiver of Liability and Indemnification.  Tenant warrants that it will use
reasonable care to prevent damage to property and injury to persons while on The
Alexandria.  Tenant waives any claims it or any Tenant Parties may have against
any ARE Parties relating to, arising out of or in connection with the Amenities
and any entry by Tenant and/or any Tenant Parties onto The Alexandria, and
Tenant releases and exculpates all ARE Parties from any liability relating to,
arising out of or in connection with the Amenities and any entry by Tenant
and/or any Tenant Parties onto The Alexandria.  Tenant hereby agrees to

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 34

indemnify, defend, and hold harmless the ARE Parties from any claim of damage to
property or injury to person relating to, arising out of or in connection with
(i) the use of the Amenities by Tenant or any Tenant Parties, and (ii) any entry
by Tenant and/or any Tenant Parties onto The Alexandria, except to the extent
caused by the negligence or willful misconduct of ARE Parties.  The provisions
of this Section 41(f) shall survive the expiration or earlier termination of
this Lease.

(g)Insurance.  As of the Commencement Date, Tenant shall cause The Alexandria
Landlord to be named as an additional insured under the commercial general
liability policy of insurance that Tenant is required to maintain pursuant to
Section 17 of this Lease.  

42.Miscellaneous.

(a)Notices.  All notices or other communications between the parties shall be in
writing and shall be deemed duly given upon delivery or refusal to accept
delivery by the addressee thereof if delivered in person, or upon actual receipt
if delivered by reputable overnight guaranty courier, addressed and sent to the
parties at their addresses set forth above.  Landlord and Tenant may from time
to time by written notice to the other designate another address for receipt of
future notices.

(b)Joint and Several Liability.  If and when included within the term “Tenant,”
as used in this instrument, there is more than one person or entity, each shall
be jointly and severally liable for the obligations of Tenant.

(c)Financial Information.  Upon request from Landlord, Tenant shall furnish
Landlord  with true and complete copies of (i) Tenant’s most recent audited
annual financial statements within 90 days of the end of each of Tenant’s fiscal
years during the Term, (ii) Tenant’s most recent unaudited quarterly financial
statements within 45 days of the end of each of Tenant’s first three fiscal
quarters of each of Tenant’s fiscal years during the Term, (iii) at Landlord’s
request from time to time, updated business plans, including cash flow
projections and/or pro forma balance sheets and income statements, all of which
shall be treated by Landlord as confidential information belonging to Tenant,
(iv) corporate brochures and/or profiles prepared by Tenant for prospective
investors, and (v) any other financial information or summaries that Tenant
typically provides to its lenders or shareholders. Notwithstanding the
foregoing, so long as Tenant is a “public company” and its financial information
is publicly available, then the foregoing delivery requirements of this Section
42(c) shall not apply.

(d)Recordation.  Neither this Lease nor a memorandum of lease shall be filed by
or on behalf of Tenant in any public record.  Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.  

(e)Interpretation.  The normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Lease or any exhibits or amendments hereto.  Words
of any gender used in this Lease shall be held and construed to include any
other gender, and words in the singular number shall be held to include the
plural, unless the context otherwise requires.  The captions inserted in this
Lease are for convenience only and in no way define, limit or otherwise describe
the scope or intent of this Lease, or any provision hereof, or in any way affect
the interpretation of this Lease.

(f)Not Binding Until Executed.  The submission by Landlord to Tenant of this
Lease shall have no binding force or effect, shall not constitute an option for
the leasing of the Premises, nor confer any right or impose any obligations upon
either party until execution of this Lease by both parties.

(g)Limitations on Interest.  It is expressly the intent of Landlord and Tenant
at all times to comply with applicable law governing the maximum rate or amount
of any interest payable on or in connection with this Lease.  If applicable law
is ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 35

by Landlord be credited on the applicable obligation (or, if the obligation has
been or would thereby be paid in full, refunded to Tenant), and the provisions
of this Lease immediately shall be deemed reformed and the amounts thereafter
collectible hereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder.

(h)Choice of Law.  Construction and interpretation of this Lease shall be
governed by the internal laws of the state in which the Premises are located,
excluding any principles of conflicts of laws.

(i)Time.  Time is of the essence as to the performance of Landlord’s and
Tenant’s obligations under this Lease.

(j)OFAC.  Tenant and all beneficial owners of Tenant are currently (a) in
compliance with and shall at all times during the Term of this Lease remain in
compliance with the regulations of the Office of Foreign Assets Control (“OFAC”)
of the U.S. Department of Treasury and any statute, executive order, or
regulation relating thereto (collectively, the “OFAC Rules”), (b) not listed on,
and shall not during the term of this Lease be listed on, the Specially
Designated Nationals and Blocked Persons List, Foreign Sanctions Evaders List,
or the Sectoral Sanctions Identification List, which are all maintained by OFAC
and/or on any other similar list maintained by OFAC or other governmental
authority pursuant to any authorizing statute, executive order, or regulation,
and (c) not a person or entity with whom a U.S. person is prohibited from
conducting business under the OFAC Rules.

(k)Incorporation by Reference.  All exhibits and addenda attached hereto are
hereby incorporated into this Lease and made a part hereof.  If there is any
conflict between such exhibits or addenda and the terms of this Lease, such
exhibits or addenda shall control.

(l)Entire Agreement.  This Lease, including the exhibits attached hereto,
constitutes the entire agreement between Landlord and Tenant pertaining to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
understandings, letters of intent, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements, express or implied, made to either party by the other party in
connection with the subject matter hereof except as specifically set forth
herein.

(m)No Accord and Satisfaction.  No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Base Rent or any Additional Rent
will be other than on account of the earliest stipulated Base Rent and
Additional Rent, nor will any endorsement or statement on any check or letter
accompanying a check for payment of any Base Rent or Additional Rent be an
accord and satisfaction.  Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy provided in this Lease.

(n)Hazardous Activities.  Notwithstanding any other provision of this Lease,
Landlord, for itself and its employees, agents and contractors, reserves the
right to refuse to perform any repairs or services in any portion of the
Premises which, pursuant to Tenant’s routine safety guidelines, practices or
custom or prudent industry practices, require any form of protective clothing or
equipment other than safety glasses.  In any such case, Tenant shall contract
with parties who are acceptable to Landlord, in Landlord’s reasonable
discretion, for all such repairs and services, and Landlord shall, to the extent
required, equitably adjust Tenant’s Share of Operating Expenses in respect of
such repairs or services to reflect that Landlord is not providing such repairs
or services to Tenant.  

(o)Redevelopment of Project.  Tenant acknowledges that Landlord, in its sole
discretion, may from time to time, subject to the third sentence of Section 1,
expand, renovate and/or reconfigure the Project as the same may exist from time
to time and, in connection therewith or in addition thereto, as the case may be,
from time to time without limitation:  (a) change the shape, size, location,
number and/or extent of any improvements, buildings, structures, lobbies,
hallways, entrances, exits, parking and/or parking areas relative to any portion
of the Project; (b) modify, eliminate and/or add any buildings, improvements,
and parking structure(s) either above or below grade, to the Project, the Common
Areas

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 36

and/or any other portion of the Project and/or make any other changes thereto
affecting the same; and (c) make any other changes, additions and/or deletions
in any way affecting the Project and/or any portion thereof as Landlord may
elect from time to time, including without limitation, additions to and/or
deletions from the land comprising the Project, the Common Areas and/or any
other portion of the Project.  Notwithstanding anything to the contrary
contained in this Lease, Tenant shall have no right to seek damages (including
abatement of Rent) or to cancel or terminate this Lease because of any proposed
changes, expansion, renovation or reconfiguration of the Project nor shall
Tenant have the right to restrict, inhibit or prohibit any such changes,
expansion, renovation or reconfiguration; provided, however, Landlord shall not
change the size, dimensions, location or Tenant’s Permitted Use of the Premises.

(p)Discontinued Use.  If, at any time following the Commencement Date, Tenant
does not continuously operate its business in the Premises for a period of 90
consecutive days, Landlord may, but is not obligated to, elect to terminate this
Lease upon 30 days’ written notice to Tenant, whereupon this Lease shall
terminate 30 days’ after Landlord’s delivery of such written notice
(“Termination Date”), and Tenant shall vacate the Premises and deliver
possession thereof to Landlord in the condition required by the terms of this
Lease on or before the Termination Date and Tenant shall have no further
obligations under this Lease except for those accruing prior to the Termination
Date and those which, pursuant to the terms of the Lease, survive the expiration
or early termination of the Lease.

(q)EV Charging Stations.  Landlord shall not unreasonably withhold its consent
to Tenant’s written request to install 1 or more electric vehicle car charging
stations (“EV Stations”) in the parking area serving the Project; provided,
however, that Tenant complies with all reasonable requirements, standards, rules
and regulations which may be imposed by Landlord, at the time Landlord’s consent
is granted, in connection with Tenant’s installation, maintenance, repair and
operation of such EV Stations, which may include, without limitation, the charge
to Tenant of a reasonable monthly rental amount for the parking spaces used by
Tenant for such EV Stations, Landlord’s designation of the location of Tenant’s
EV Stations, and Tenant’s payment of all costs whether incurred by Landlord or
Tenant in connection with the installation, maintenance, repair and operation of
each Tenant’s EV Station(s).  Nothing contained in this paragraph is intended to
increase the number of parking spaces which Tenant is otherwise entitled to use
at the Project under Section 10 of this Lease nor impose any additional
obligations on Landlord with respect to Tenant’s parking rights at the Project.

(r)California Accessibility Disclosure.  For purposes of Section 1938(a) of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Project has not undergone inspection by a Certified
Access Specialist (CASp).  In addition, the following notice is hereby provided
pursuant to Section 1938(e) of the California Civil Code:  “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.”  In furtherance of and in connection with such notice:  (i) Tenant,
having read such notice and understanding Tenant’s right to request and obtain a
CASp inspection, hereby elects not to obtain such CASp inspection and forever
waives its rights to obtain a CASp inspection with respect to the Premises,
Building and/or Project to the extent permitted by Legal Requirements; and (ii)
if the waiver set forth in clause (i) hereinabove is not enforceable pursuant to
Legal Requirements, then Landlord and Tenant hereby agree as follows (which
constitutes the mutual agreement of the parties as to the matters described in
the last sentence of the foregoing notice):  (A) Tenant shall have the one-time
right to request for and obtain a CASp inspection, which request must be made,
if at all, in a written notice delivered by Tenant to Landlord; (B) any CASp
inspection timely requested by Tenant shall be conducted (1) at a time mutually
agreed to by Landlord and Tenant, (2) in a professional manner by a CASp
designated by Landlord and without any testing that would damage the Premises,
Building or Project in any way, and (3) at Tenant’s sole cost and expense,
including, without limitation, Tenant’s payment of the fee for such CASp
inspection, the fee for any reports prepared by the CASp in connection with such
CASp inspection

 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 37

(collectively, the “CASp Reports”) and all other costs and expenses in
connection therewith; (C) the CASp Reports shall be delivered by the CASp
simultaneously to Landlord and Tenant; (D) Tenant, at its sole cost and expense,
shall be responsible for making any improvements, alterations, modifications
and/or repairs to or within the Premises to correct violations of
construction-related accessibility standards including, without limitation, any
violations disclosed by such CASp inspection; and (E) if such CASp inspection
identifies any improvements, alterations, modifications and/or repairs necessary
to correct violations of construction-related accessibility standards relating
to those items of the Building and Project located outside the Premises that are
Landlord’s obligation to repair as set forth in this Lease, then Landlord shall
perform such improvements, alterations, modifications and/or repairs as and to
the extent required by Legal Requirements to correct such violations, and Tenant
shall reimburse Landlord for the cost of such improvements, alterations,
modifications and/or repairs within 10 business days after Tenant’s receipt of
an invoice therefor from Landlord.

(s)Counterparts.  This Lease may be executed in 2 or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature process complying
with the U.S. federal ESIGN Act of 2000) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.  Electronic signatures shall be
deemed original signatures for purposes of this Lease and all matters related
thereto, with such electronic signatures having the same legal effect as
original signatures.

(t)Attorneys’ Fees.  If a dispute of arises or an action is filed under this
Lease or this Lease gives rise to any other legal proceeding between any of the
parties hereto, the prevailing party shall be entitled to recover from the
losing party reasonable attorneys’ fees, costs and expenses.  The prevailing
party shall also be entitled to attorneys’ fees and costs after any dismissal of
an action.

(u)Mechanical Pad.  Notwithstanding anything to the contrary contained herein,
Tenant shall have the right to install, at Tenant’s sole cost and expense, one
nitrogen tank and ancillary hook-ups, and related screening of a design and type
reasonably acceptable to Landlord (the “Nitrogen Tank”) in a section of the
Project behind the Building in a location designated by Landlord (the
“Mechanical Pad”).  Commencing on the date such Nitrogen Tank is installed,
Tenant shall have all of the obligations under this Lease with respect to the
Mechanical Pad as though the Mechanical Pad were part of the Premises including,
without limitation, the delivery of a Decommissioning and HazMat Closure Plan
(as defined in Section 28) with respect to the Mechanical Pad pursuant to
Section 28, except that Tenant shall not be required to pay Base Rent nor shall
Tenant’s Share of Operating Expenses be increased with respect to the Mechanical
Pad.  The number of parking spaces available to Tenant under this Lease may be
reduced by the number of parking spaces impacted by the Mechanical Pad, if
any.  Tenant shall remove the Nitrogen Tank installed by Tenant at the
expiration or earlier termination of this Lease.  Tenant shall accept the
Mechanical Pad in its “as-is” condition and shall surrender the Mechanical Pad
free of any debris and trash and free of any Hazardous Materials for which
Tenant is responsible under this Lease upon the expiration or earlier
termination of the Term.  Landlord shall have no obligation to make any repairs
or improvements to the Nitrogen Tank or the Mechanical Pad and Tenant shall
maintain the Nitrogen Tank and Mechanical Pad, at Tenant’s sole cost and
expense, in good repair and condition during the Term, ordinary wear and tear
and casualty loss and condemnation covered by Section 18 and 19 excepted.

[ Signatures on next page ]




 

--------------------------------------------------------------------------------

Net Laboratory10628 Science Ctr./Turning Point - Page 38

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

TENANT:

TURNING POINT THERAPEUTICS, INC.,

a Delaware corporation

By: /s/  Athena Countouriotis

Its: Chief Executive Officer

By:   

Its:

 

 

 

LANDLORD:

ARE-SD REGION NO. 44, LLC,
a Delaware limited liability company

By:  ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
       a Delaware limited partnership,
       managing member

By:  ARE-QRS CORP.,
a Maryland corporation,
general partner

By: /s/  Gary Dean
Its: Senior VP, Legal Affairs

 

 

--------------------------------------------------------------------------------

10628 Science Ctr./Turning Point - Page 1

EXHIBIT A TO LEASE

DESCRIPTION OF PREMISES

[ghfpec3u4kp4000001.jpg]

 

 

--------------------------------------------------------------------------------

10628 Science Ctr./Turning Point - Page 1

EXHIBIT B TO LEASE

DESCRIPTION OF PROJECT

[ghfpec3u4kp4000002.jpg]

 

 

--------------------------------------------------------------------------------

10628 Science Ctr./Turning Point - Page 1

EXHIBIT C TO LEASE

BASE RENT SCHEDULE

[ghfpec3u4kp4000003.jpg]

 

 

--------------------------------------------------------------------------------

10628 Science Ctr./Turning Point - Page 1

EXHIBIT D TO LEASE

ACKNOWLEDGMENT OF COMMENCEMENT DATE

This ACKNOWLEDGMENT OF COMMENCEMENT DATE is made this _____ day of
______________, ____, between ARE-SD REGION NO. 44, LLC, a Delaware limited
liability company (“Landlord”), and TURNING POINT THERAPEUTICS, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of the Lease dated
______________, _____ (the “Lease”), by and between Landlord and Tenant.  Any
initially capitalized terms used but not defined herein shall have the meanings
given them in the Lease.

Landlord and Tenant hereby acknowledge and agree, for all purposes of the Lease,
that the Commencement Date of the Base Term of the Lease is ______________,
_____, and the termination date of the Base Term of the Lease shall be midnight
on ______________, _____.  In case of a conflict between the terms of the Lease
and the terms of this Acknowledgment of Commencement Date, this Acknowledgment
of Commencement Date shall control for all purposes.

IN WITNESS WHEREOF, Landlord and Tenant have executed this ACKNOWLEDGMENT OF
COMMENCEMENT DATE to be effective on the date first above written.

TENANT:

TURNING POINT THERAPEUTICS, INC.,

a Delaware corporation

By:

Its:

By:

Its:

 

 

 

LANDLORD:

ARE-SD REGION NO. 44, LLC,
a Delaware limited liability company

By:ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership,
managing member

By:ARE-QRS CORP.,
a Maryland corporation,
general partner

By:
Its:

 

 

 

--------------------------------------------------------------------------------

Rules and Regulations10628 Science Ctr./Turning Point - Page 1

EXHIBIT E TO LEASE

Rules and Regulations

1.The sidewalk, entries, and driveways of the Project shall not be obstructed by
Tenant, or any Tenant Party, or used by them for any purpose other than ingress
and egress to and from the Premises.

2.Tenant shall not place any objects, including antennas, outdoor furniture,
etc., in the parking areas, landscaped areas or other areas outside of its
Premises, or on the roof of the Project.

3.Except for animals assisting the disabled, no animals shall be allowed in the
offices, halls, or corridors in the Project.

4.Tenant shall not disturb the occupants of the Project or adjoining buildings
by the use of any radio or musical instrument or by the making of loud or
improper noises.

5.If Tenant desires telegraphic, telephonic or other electric connections in the
Premises, Landlord or its agent will direct the electrician as to where and how
the wires may be introduced; and, without such direction, no boring or cutting
of wires will be permitted.  Any such installation or connection shall be made
at Tenant’s expense.

6.Tenant shall not install or operate any steam or gas engine or boiler, or
other mechanical apparatus in the Premises, except as specifically approved in
the Lease.  The use of oil, gas or inflammable liquids for heating, lighting or
any other purpose is expressly prohibited.  Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

7.Parking any type of recreational vehicles is specifically prohibited on or
about the Project.  Except for the overnight parking of operative vehicles, no
vehicle of any type shall be stored in the parking areas at any time.  In the
event that a vehicle is disabled, it shall be removed within 48 hours.  There
shall be no “For Sale” or other advertising signs on or about any parked
vehicle.  All vehicles shall be parked in the designated parking areas in
conformity with all signs and other markings.  All parking will be open parking,
and no reserved parking, numbering or lettering of individual spaces will be
permitted except as specified by Landlord.

8.Tenant shall maintain the Premises free from rodents, insects and other pests.

9.Landlord reserves the right to exclude or expel from the Project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs or who shall in any manner do any act in violation of the Rules
and Regulations of the Project.

10.Tenant shall not cause any unnecessary labor by reason of Tenant’s
carelessness or indifference in the preservation of good order and
cleanliness.  Landlord shall not be responsible to Tenant for any loss of
property on the Premises, however occurring, or for any damage done to the
effects of Tenant by the janitors or any other employee or person.

11.Tenant shall give Landlord prompt notice of any defects of which Tenant
becomes aware in the water, lawn sprinkler, sewage, gas pipes, electrical lights
and fixtures, heating apparatus, or any other service equipment affecting the
Premises.

12.Tenant shall not permit storage outside the Premises, including without
limitation, outside storage of trucks and other vehicles, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

13.All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

 

--------------------------------------------------------------------------------

Rules and Regulations10628 Science Ctr./Turning Point - Page 2

14.No auction, public or private, will be permitted on the Premises or the
Project.

15.No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

16.The Premises shall not be used for lodging, sleeping or cooking (except that
Tenant may use microwave ovens, toasters and coffee makers in the Premises for
the benefit of Tenant’s employees and contractors in an area designated for such
items, but only if the use thereof is at all times supervised by the individual
using the same) or for any immoral or illegal purposes or for any purpose other
than that specified in the Lease.  No gaming devices shall be operated in the
Premises.

17.Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity.  Landlord’s consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.

18.Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

19.Tenant shall not install or operate on the Premises any machinery or
mechanical devices of a nature not directly related to Tenant’s Permitted Use of
the Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

 

 

 

--------------------------------------------------------------------------------

10628 Science Ctr./Turning Point - Page 1

EXHIBIT F TO LEASE

TENANT’S PERSONAL PROPERTY

None.

 

 

 

 

--------------------------------------------------------------------------------

10628 Science Ctr./Turning Point - Page 1

EXHIBIT G TO LEASE

MAINTENANCE OBLIGATIONS

[ghfpec3u4kp4000004.jpg]

 

 

--------------------------------------------------------------------------------

10628 Science Ctr./Turning Point - Page 1

EXHIBIT H TO LEASE

CONTROL ZONES

[ghfpec3u4kp4000005.jpg]

 

--------------------------------------------------------------------------------

10628 Science Ctr./Turning Point - Page 1

EXHIBIT I TO LEASE

APPROVED ALTERATIONS

1.  Add a wall in the between the chemistry and biology labs

 

2.  Add 4 hoods in the lab

 

3.  Add 4 new offices in main suite

 

4.  Remove old carpet and add new carpet tiles

 

5.  Add new lighting throughout the office

 

6.  Touch-up paint as needed

 

7.  Add additional power/data drops in areas of the Premises, as needed

 

8.  New cubicles and reception desk (some existing cubicles may be repurposed)
furniture plan attached hereto as Schedule 1.

 

9.  Add reception backwall for logo

 

10.  Redo cabling through main suite and lab

 

 

 

 

--------------------------------------------------------------------------------

10628 Science Ctr./Turning Point - Page 1

SCHEDULE 1

 

FURNITURE PLAN

 

[ghfpec3u4kp4000006.jpg]

 